 



  EXHIBIT 10.1 EXECUTION VERSION

 

LOAN AGREEMENT

 

This LOAN AGREEMENT, dated as of December 28, 2018, is made by and among MEXCO
ENERGY CORPORATION, a Colorado corporation (“Mexco”), FORMAN ENERGY CORPORATION,
a New York corporation (“Forman”), SOUTHWEST TEXAS DISPOSAL CORPORATION, a Texas
corporation (“Southwest”), and TBO OIL & GAS, LLC, a Texas limited liability
company (“TBO”, and together with Mexco, Forman and Southwest, collectively, the
“Borrowers” or individually a “Borrower”), and WEST TEXAS NATIONAL BANK, a
national bank, as lender (the “Lender”).

 

RECITATIONS:

 

A. The Borrowers have requested that the Lender make available to the Borrowers
a revolving line of credit loan facility in the original principal amount of
$1,000,000.00; and

 

B. The Lender has agreed to make this facility available to the Borrowers
subject to the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans and commitment hereinafter referred to, the Borrowers
and the Lender agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Certain Defined Terms. For the purposes of this Loan Agreement, the
following terms shall have the respective meanings assigned to them in this
section or in the section or recital referred to below:

 

“Advance” means the disbursement of a sum loaned or to be loaned by the Lender
to the Borrowers pursuant to this Loan Agreement.

 

“Affiliate” means any Person controlling, controlled by, or under common control
with, any other Person. For purposes of this definition, “control” (including
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities
or otherwise.

 

“Applicable Rate” means, as of any particular date, the rate per annum equal to
the Wall Street Journal Prime Rate in effect on such date, plus 0.50%. The
Applicable Rate shall in no event, however, exceed the Highest Lawful Rate.

 

 

 



 

“Bank Liens” means Liens in favor of Lender, securing all or any portion of the
Obligations, including, without limitation, Rights in any of the Collateral
created in favor of Lender, whether by mortgage, pledge, hypothecation,
assignment, transfer or other granting or creation of Liens.

 

“Borrower” and “Borrowers” have the respective meanings indicated in the opening
paragraph hereof.

 

“Borrowing Base” means the “Borrowing Base” as calculated, determined and
redetermined in accordance with Section 2.7.

 

“Business Day” means a day other than a Saturday, Sunday or legal holiday for
commercial banks in the State of Texas.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all Property, now existing or hereafter acquired,
mortgaged, pledged, assigned, or otherwise encumbered by the Borrowers or any
other Person to or for the benefit of the Lender pursuant to the Deed of Trust
or any other agreement or instrument now or hereafter executed and delivered by
the Borrowers or any other Person, or filed by the Lender, to secure the payment
of the Loan, as any such agreement or instrument may be amended, supplemented or
otherwise modified from time to time.

 

“Commitment” means the Lender’s obligation to make Advances hereunder on the
Loan in amounts not exceeding, in the aggregate, $1,000,000.00.

 

“Contested in Good Faith” means contested in good faith by appropriate and
lawful proceedings diligently conducted, reasonably satisfactory to the Lender.

 

“Debt” means, of any Person as of any date of determination (without
duplication): (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, notes, debentures, or other
similar instruments; (c) all obligations of such Person to pay the deferred
purchase price of property or services, except trade accounts payable of such
Person arising in the ordinary course of business that are not past due by more
than ninety (90) days; (d) all capitalized lease obligations of such Person; (e)
all debt or other obligations of others guaranteed by such Person; (f) all
obligations secured by a Lien existing on property owned by such Person, whether
or not the obligations secured thereby have been assumed by such Person or are
non-recourse to the credit of such Person; (g) any other obligation for borrowed
money or other financial accommodations which in accordance with GAAP would be
shown as a liability on the balance sheet of such Person; (h) any repurchase
obligation or liability of a Person with respect to accounts, chattel paper or
notes receivable sold by such Person; (i) any liability under a sale and
leaseback transaction that is not a capitalized lease obligation; (j) any
obligation under any so called “synthetic leases;” (k) any obligation arising
with respect to any other transaction that is the functional equivalent of
borrowing but which does not constitute a liability on the balance sheets of a
Person; (l) all payment and reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds and similar instruments; (m) all liabilities of such
Person in respect of unfunded vested benefits under any ERISA plan; (n) all
obligations of such Person to deliver commodities, goods or services, including,
without limitation, oil, gas and other hydrocarbons, in consideration of one or
more advance payments, other than gas or pipeline balancing arrangements in the
ordinary course of business; and (o) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any equity
interests in such Person or any other Person, valued, in the case of redeemable
preferred stock interests, at the greater of its voluntary or involuntary
liquidation preference plus all accrued and unpaid dividends. For all purposes,
the Debt of any Person shall include the Debt of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Person is a general partner or a joint
venturer, unless such Debt is expressly made non-recourse to such Person.

 

2

 



 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws or general equitable
principles from time to time in effect affecting the Rights of creditors
generally.

 

“Deed of Trust” has the meaning given in Section 3.1(a)(8).

 

“Default Rate” means the Highest Lawful Rate.

 

“Event of Default” means any of the events specified in Section 7.1, provided
that the requirements, if any, for the giving of notice, the lapse of time, or
both, or any other condition specified in Section 7.1 have been satisfied.

 

“GAAP” shall mean those generally accepted accounting principles and practices
that are recognized as such by the American Institute of Certified Public
Accountants acting through its Accounting Principles Board or by the Financial
Accounting Standards Board (or any other appropriate board or committee
thereof), applied on a basis consistent with that of prior periods so as to
properly reflect the financial condition, results of operations and cash flows
of a Person, except that any accounting principle or practice required to be
changed by the said Accounting Principles Board or Financial Accounting
Standards Board (or any other board or committee thereof) in order to continue
as a generally accepted accounting principle or practice may so be changed and
when so changed shall constitute generally accepted accounting principles in
accordance with the terms hereof.

 

“Hazardous Substances” means any flammables, explosives, radioactive materials,
hazardous wastes, asbestos or any material containing asbestos, polychlorinated
biphenyls (PCB’s), toxic substances or related materials, petroleum and
petroleum products or any substances defined as “hazardous substances,”
“hazardous materials,” “hazardous wastes” or “toxic substance” under the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended; the Superfund Amendments and Reauthorization Act, as amended; the
Hazardous Materials Transportation Act, as amended; the Resource Conservation
and Recovery Act, as amended; the Toxic Substances Control Act, as amended; or
any other law, statute, ordinance, rule, regulation or order now or hereafter
enacted or promulgated by any governmental authority with jurisdiction and
relating to the protection of the environment.

 

3

 



 

“Highest Lawful Rate” means the maximum rate (or, if the context so permits or
requires, an amount calculated at such rate) of interest (if any) that, at the
time in question, would not cause the interest charged on the Obligations owed
to the Lender to exceed the maximum amount that the Lender would be allowed to
contract for, charge, take, reserve or receive under applicable Law after taking
into account, to the extent required by applicable Law, all relevant payments
and charges under the Loan Documents.

 

“Laws” means all applicable statutes, laws, ordinances, rules, rulings,
interpretations, regulations, judgments, requirements, governmental
authorizations (including, without limitation, licenses, permits, franchises and
other governmental consents necessary for the ownership or operation of
Property), orders, writs, injunctions or decrees (or interpretations of any of
the foregoing) of any political subdivision, state, commonwealth, nation,
country, territory, possession, county, parish, municipality or Tribunal.

 

“Lender” has the meaning indicated in the opening paragraph hereof.

 

“Lien” means any lien, charge, claim, restriction, mortgage, mechanic’s lien,
materialmen’s lien, pledge, hypothecation, inchoate lien, assignment, deposit
arrangement, conditional sale or other title retention agreement, financing
lease, security interest, security agreement or other encumbrance, whether
arising by contract or under Law, and includes reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, leases and other
title exceptions and the filing of any financing statement under the Uniform
Commercial Code or comparable Law of any jurisdiction.

 

“Litigation” means any proceeding, claim, lawsuit, and/or investigation
conducted, or threatened and known to the Person in question, by or before any
Tribunal.

 

“Loan” means the extension of credit by the Lender to the Borrowers pursuant to
this Loan Agreement.

 

“Loan Agreement” means this Loan Agreement and all exhibits and schedules
hereto, as the same may be amended from time to time according to the terms
hereof.

 

“Loan Documents” means this Loan Agreement, the Note, the Security Documents and
all other notes, mortgages, deeds of trust, restatements, ratifications and
amendments of mortgages, deeds of trust, financing statements, guaranties,
security agreements, pledge agreements, documents, instruments and other
agreements now or hereafter delivered pursuant to the terms of, or in connection
with, this Loan Agreement, the Obligations and/or the Collateral, and all
renewals, extensions and restatements of, and amendments and supplements to any
or all of the foregoing.

 

“Material Adverse Effect” means any material and adverse effect on (a) the
assets, liabilities, financial condition, business or operations of any Borrower
that are material to the business or financial condition of any Borrower, or (b)
the ability of any Borrower to meet its respective Obligations under any of the
Loan Documents on a timely basis as provided herein or therein.

 

4

 



 

“Material Agreement” of any Person means any material written or oral agreement,
contract, commitment, or understanding to which such Person is a party, by which
such Person is directly or indirectly bound, or to which any asset of such
Person may be subject, which is not cancelable by such Person upon 45 days or
less notice without liability for further payment other than nominal penalty.

 

“Note” means that certain revolving line of credit promissory note in the face
amount of $1,000,000.00, dated of even date herewith, made by the Borrowers
payable to the order of the Lender, in substantially the form attached hereto as
Exhibit I, together with all deferrals, renewals or extensions thereof, which
promissory note shall evidence the Advances made to the Borrowers by the Lender
pursuant to Section 2.1.

 

“Obligations” means all present and future loans, advances, indebtedness,
obligations, covenants, duties and liabilities, and all renewals for any period,
increases and extensions thereof, or any part thereof, now or hereafter owing to
the Lender by the Borrowers arising from or pursuant to any of the Loan
Documents or otherwise, together with all interest accruing thereon, and costs,
expenses, and attorneys’ fees incurred in the enforcement or collection thereof,
whether such indebtedness, obligations, and liabilities are direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, and all other indebtedness or obligations of any type whatsoever now or
hereafter owing to the Lender by the Borrowers, whether or not in connection
with any of the Loan Documents.

 

“Person” means any individual, sole proprietorship, firm, corporation, trust,
association, institution, partnership, joint venture, limited liability company,
Tribunal or other entity.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Rights” means rights, remedies, powers and privileges.

 

“Section” or “Subsection” means a section or subsection in this Loan Agreement
unless specified otherwise.

 

“Security Documents” means the Deed of Trust, together with any and all other
mortgages, deeds of trust, security agreements, pledge agreements, financing
statements and other similar security documents executed by the Borrowers or any
other party in favor of the Lender encumbering the Collateral or any other
assets as security for the Obligations, as the same may be amended or restated
from time to time.

 

“Senior Debt” means all indebtedness owing by the Borrowers to the Lender under
the Note or the other Loan Documents.

 

“Subsidiary” of any Person means any corporation, association, partnership,
joint venture or other business entity of which more than 50% of the voting
stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof.

 

5

 



 

“Taxes” means all taxes, assessments, filing or other fees, levies, imposts,
duties, deductions, withholdings, stamp taxes, interest equalization taxes,
capital transaction taxes, foreign exchange taxes or charges, or other charges
of any nature whatsoever from time to time or at any time imposed by any Law or
Tribunal.

 

“Tribunal” means any court, governmental department or authority, commission,
board, bureau, agency, regulatory body, arbitrator or instrumentality of any
state, political subdivision, commonwealth, nation, territory, county, parish or
municipality, whether now or hereafter existing, having jurisdiction over the
Lender, the Borrowers, or any of their respective Property.

 

“Wall Street Journal Prime Rate” means, as of any date, a rate per annum equal
to the fluctuating rate published in the Money Rates section of The Wall Street
Journal as the U.S. “prime rate”. If the Money Rates section of The Wall Street
Journal contains more than one U.S. “prime rate”, then the “prime rate” for
purposes of this definition shall be the higher of said rates. If the Money
Rates section of The Wall Street Journal does not have a rate designated by it
as its “prime rate”, then the “prime rate” shall be deemed to be the fluctuating
rate of interest per annum which is the general reference rate designated by
Lender as its “reference rate”, “base rate” or other similar rate and which is
comparable to the “prime rate” as described above.

 

1.2 Number and Gender of Words. Whenever the singular number is used in any Loan
Document, the same shall include the plural where appropriate, and vice versa;
words of any gender in any Loan Document shall include each other gender where
appropriate; and the words “herein”, “hereof”, “hereunder” and other words of
similar import refer to the relevant Loan Document as a whole and not to any
particular part, section or subdivision thereof.

 

ARTICLE 2

TERMS OF FACILITY

 

2.1 Advances and Terms of Commitment. Subject to the terms and conditions
hereinafter set forth, the Lender agrees to make Advances to the Borrowers from
time to time until the final maturity date of the Note, in such amounts as the
Borrowers may request up to an amount not to exceed, in the aggregate principal
amount outstanding at any time, the lesser of (i) the Commitment or (ii) the
Borrowing Base then in effect. The obligations of the Borrowers hereunder shall
be evidenced by this Loan Agreement and the Note issued in connection herewith.
Irrespective of the face amount of the Note, the Lender shall never have the
obligation to Advance any amount or amounts in excess of the Commitment or to
increase the Commitment.

 

2.2 Payments Under the Note. The aggregate unpaid amount of the Loan reflected
by the notations by the Lender on its records shall be deemed rebuttably
presumptive evidence of the principal amounts owing on the Note. The liability
for payment of principal and interest evidenced by the Note shall be limited to
principal amounts actually advanced and outstanding pursuant to this Loan
Agreement, the Note and the other Loan Documents and interest accrued on such
amounts calculated in accordance with this Loan Agreement and the Note.

 

6

 



 

2.3 Repayment Provisions. Interest, computed on the unpaid principal balance of
the Note, shall be due and payable in monthly installments, with the first of
such installments to be paid on January 28, 2019, and subsequent installments to
be paid on the twenty-eighth day of each month thereafter. All of the
outstanding principal and accrued, unpaid interest hereunder shall be due and
payable in full on December 28, 2021, being the date of final maturity
hereunder. All payments of principal and interest required under the Note shall
be made in immediately available funds, and shall be made at Lender’s principal
banking offices in Midland, Texas, provided, however, the Lender may, upon
thirty (30) day’s written notice to the Borrowers, designate a different place
of payment. If a payment under the Note is received by the Lender more than ten
(10) days after it is due, the Borrowers agree to pay a late charge to the
Lender equal to five percent (5%) of the delinquent amount.

 

2.4 Interest Rates. The outstanding principal amount of the Note shall bear
interest at the Applicable Rate, calculated on the basis of a year of three
hundred sixty (360) days. Should default occur in the payment of the Note and
collection proceedings be instituted, all past due interest and principal under
the Note shall bear interest at the Default Rate, calculated on the basis of a
year of three hundred sixty (360) days.

 

2.5 General Provisions Relating to Interest. It is the intention of the parties
hereto to comply strictly with the applicable usury Laws as in effect from time
to time; and in this connection, there shall never be taken, reserved,
contracted for, collected, charged or received on any Loan or any other
Obligations interest in excess of that which would accrue at the Highest Lawful
Rate. For purposes of Chapter 303 of the Texas Finance Code, as amended, the
Borrowers agree that the Highest Lawful Rate shall be the “weekly rate ceiling”
as defined in such chapter, provided that the Lender may also rely, to the
extent permitted by applicable Laws, on alternative maximum rates of interest
under such other applicable Laws, if greater.

 

If under any circumstances the aggregate amount paid on the Obligations includes
amounts that are by Law deemed to be interest which exceed the Highest Lawful
Rate (the “excess interest”), the Borrowers and the Lender stipulate that such
payment and collection will have been and will be deemed to have been, to the
fullest extent permitted by applicable Laws, the result of mathematical error on
the part of the Borrowers and the Lender, and the Lender shall promptly credit
the amount of such excess interest on the principal amount of the outstanding
Obligations, or if the principal amount of the Obligations shall have been paid
in full, refund the excess interest to the Borrowers, as applicable. In the
event that the maturity of the Note is accelerated by reason of an election of
the Lender resulting from any Event of Default, or in the event of any
prepayment, then such consideration that constitutes interest under Laws
applicable to the Lender may never exceed the Highest Lawful Rate, and excess
interest, if any, provided for in the Note, this Loan Agreement or otherwise
shall be canceled automatically by the Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by the
Lender on the principal amount of the Obligations, or if the principal amount of
the Obligations shall have been paid in full, refunded by the Lender to the
Borrowers, as applicable.

 

All sums paid, or agreed to be paid, to the Lender for the use, forbearance, and
detention of the proceeds of the Loan shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full term of the Obligations until paid in full so that the actual rate of
interest is uniform, but does not exceed the Highest Lawful Rate, throughout the
full term hereof.

 

7

 



 

2.6 Voluntary Prepayment. The Borrowers shall have the right and option to
prepay, at any time without premium or penalty, all or any part of the Debt
evidenced by the Note. Any such prepayments shall be applied first to the
payment of accrued and unpaid interest thereon and then to the reduction of
principal.

 

2.7 Borrowing Base.

 

(a) Borrowing Base Standards. The “Borrowing Base” shall represent the Lender’s
determination, in its sole discretion, of the loan amount that may be supported
by the Lender’s evaluation of the proved oil and gas properties of the
Borrowers. The determination of the Borrowing Base will be made in accordance
with then-current practices, economic and pricing parameters, methodology,
assumptions, and customary procedures and standards established by the Lender
from time to time for its petroleum industry customers, including, without
limitation (i) an analysis of such reserve and production data with respect to
all of the proved oil and gas properties of the Borrowers as is provided to the
Lender in accordance herewith, (ii) an analysis of the assets, liabilities, cash
flow, business, properties, prospects, management and ownership of the
Borrowers, (iii) the Borrowers’ commodity hedging transactions, and (iv) such
other credit factors consistently applied as the Lender customarily considers in
evaluating similar oil and gas credit facilities. The Borrowers and the Lender
acknowledge that due to the uncertainties of the oil and gas extraction process,
the oil and gas properties of the Borrowers are not subject to evaluation with a
high degree of accuracy and are subject to potential rapid deterioration in
value, and that the determination of the loan amount will be less than the total
present value of the proved oil and gas properties of the Borrowers, which the
Borrowers’ acknowledge to be essential for the adequate protection of the
Lender. Without limiting the foregoing, the Lender may exclude any oil and gas
reserves or portion of production therefrom or any income from any property from
the Borrowing Base, at any time, because title information is not satisfactory,
such oil and gas reserves are not subject to a Bank Lien or such oil and gas
reserves are not in “pay” status. Subject to any redetermination of the
Borrowing Base pursuant to Section 2.7(b) or Section 2.7(c), the initial
Borrowing Base shall be $1,000,000.00 during the period from the date hereof to
the date of the first redetermination of the Borrowing Base pursuant to Section
2.7(b) or Section 2.7(c), and thereafter the amount of the Borrowing Base shall
be the Borrowing Base most recently determined pursuant to Section 2.7(b) or
Section 2.7(c), as applicable.

 

(b) Periodic Redeterminations of Borrowing Base.

 

(i) The Borrowing Base shall be redetermined as of July 30 of each year until
the final maturity date of the Note. On or before June 30 of each year, the
Borrowers shall furnish the Lender an acceptable engineering report audited by
an independent petroleum engineer acceptable to the Lender (and the Lender
hereby approves Russell K. Hall & Associates as an acceptable independent
petroleum engineer) as of the preceding March 31 covering all of the proved oil
and gas properties of the Borrowers. Upon receipt of each such engineering
report, the Lender shall make a determination of the Borrowing Base which shall
become effective upon written notification from the Lender to the Borrowers, and
which, subject to the other provisions of this Agreement, shall be the Borrowing
Base until the effective date of the next redetermination as provided in this
Section 2.7.

 

8

 



 

(ii) In the event that the Borrowers do not furnish to the Lender an engineering
report by the date specified in Section 2.7(b)(i), then the Lender may
nonetheless redetermine the Borrowing Base and redesignate the Borrowing Base
from time to time thereafter in its sole discretion until the Lender receives
the relevant engineering report, whereupon the Lender shall redetermine the
Borrowing Base as otherwise specified in this Section 2.7.

 

(c) Special Redeterminations of Borrowing Base. Special redeterminations of the
Borrowing Base may be requested by the Lender at any time during the term
hereof. If any special redetermination is requested by the Lender, the Borrowers
will provide the Lender with engineering data for the oil and gas reserves
updated from the most recent engineering report furnished to the Lender, as soon
as is reasonably possible following the request, but in no event later than
thirty (30) days after such request. The determination whether to increase or
decrease the Borrowing Base shall be made in accordance with the standards set
forth in Section 2.7(a). ln the event of any special redetermination of the
Borrowing Base pursuant to this Section, the Lender in the exercise of its
discretion may suspend the next regularly scheduled redetermination of the
Borrowing Base. Without limiting the foregoing, in the event the principal
amount outstanding under the Note exceeds sixty-five percent (65.0%) of the
lesser of (i) the Commitment or (ii) the Borrowing Base then in effect, at any
time and from time to time (x) the Lender may request a redetermination of the
Borrowing Base under this Section 2.7(c), and (y) the Lender may require the
Borrowing Base to be redetermined under Section 2.7(b) semi-annually as of July
30 and January 31 of each year until the earlier of (A) the final maturity date
of the Note, or (B) such time that the principal amount outstanding under the
Note is less than sixty-five percent (65.0%) of the lesser of (i) the Commitment
or (ii) the Borrowing Base then in effect, in which case on or before June 30
and December 31 of each year, the Borrowers shall furnish the Lender an
acceptable engineering report in accordance with Section 2.7(b) as of the
preceding March 31 and the preceding September 30, respectively, covering all of
the proved oil and gas properties of the Borrowers and the Lender will determine
whether to increase or decrease the Borrowing Base in accordance with the
standards set forth in Section 2.7(a), and which redetermined Borrowing Base
shall become effective upon written notification from the Lender to the
Borrowers, and which, subject to the other provisions of this Agreement, shall
be the Borrowing Base until the effective date of the next redetermination as
provided in this Section 2.7. Without limiting any other term or provision
contained in this Loan Agreement, the Borrowers acknowledge and agree that in
the event the Lender’s due diligence with respect to the Collateral, whether
conducted before, on or subsequent to the date of this Loan Agreement, reveals
any Liens, title issues, title defects or other matters affecting the Collateral
which were not known to the Lender as of the execution date of this Loan
Agreement, that the Lender may request a redetermination of the Borrowing Base
under this Section 2.7(c).

 

9

 



 

(d) Borrowing Base Deficiency.

 

(i) If the principal amount outstanding under the Note exceeds the amount of the
Borrowing Base because of a periodic or special redetermination made pursuant to
Section 2.7(b) or Section 2.7(c), then the Lender shall send a Borrowing Base
deficiency notice to the Borrowers, and the Borrowers shall within ten (10) days
following receipt of such Borrowing Base deficiency notice elect by written
notice to the Lender whether to (A) prepay an amount which would, if prepaid
immediately, reduce the principal amount outstanding under the Note to the
amount of the Borrowing Base, (B) execute one or more mortgages or deeds of
trust, in form and substance satisfactory to the Lender, covering such other oil
and gas properties not previously taken into account in the redetermination of
the Borrowing Base as are acceptable to the Lender having present values which,
in the opinion of the Lender, based upon the Lender’s evaluation of the
engineering data provided it, taken in the aggregate are sufficient to increase
the Borrowing Base to an amount at least equal to the principal amount
outstanding under the Note, or (C) do any combination of the foregoing as is
acceptable to the Lender. If the Borrowers fail to deliver their written
election to the Lender within ten (10) days after the Borrowers’ receipt of the
Borrowing Base deficiency notice, then the Borrowers shall be deemed to have
selected the prepayment option specified in clause (A) above.

 

(ii) The Borrowers shall deliver such prepayments or mortgages or deeds of trust
of additional oil and gas properties in accordance with their election (or
deemed election) pursuant to Section 2.7(d)(i) as follows:

 

(A) Prepayment Elections. If the Borrowers elect (or are deemed to have elected)
to prepay an amount in accordance with Section 2.7(d)(i)(A) above, then the
Borrowers may make such prepayment in one installment within thirty (30) days
after the Borrowers’ receipt of the Borrowing Base deficiency notice or,
provided no Event of Default has occurred and is continuing hereunder, in three
(3) equal consecutive monthly installments beginning within thirty (30) days
after the Borrowers’ receipt of the Borrowing Base deficiency notice and
continuing on the same day of each month thereafter.

 

(B) Elections to Mortgage Additional Oil and Gas Properties. If the Borrowers
elect to mortgage additional oil and gas properties in accordance with Section
2.7(d)(i)(B) above, then (1) such properties must be acceptable to the Lender
with values determined by the Lender in accordance with this Section 2.7 and (2)
the applicable Borrower(s) shall execute, acknowledge and deliver to the Lender
one or more mortgages or deeds of trust, in form and substance satisfactory to
the Lender, within thirty (30) days after the Borrowers’ receipt of the
Borrowing Base deficiency notice (or such longer time as determined by the
Lender); provided, however (x) if the additional oil and gas properties offered
by the Borrowers are not acceptable to the Lender, the Borrowers shall be deemed
to have elected the prepayment option specified in Section 2.7(d)(i)(A) (and the
Borrowers shall make such prepayment in accordance with Section 2.7(d)(ii)(A));
and (y) if the aggregate present values of additional oil and gas properties
which are acceptable to the Lender are insufficient to eliminate the Borrowing
Base deficiency, then the Borrowers shall be deemed to have selected the option
specified in Section 2.7(d)(i)(C) (and the Borrowers shall make prepayment and
deliver one or more mortgages or deeds of trust as provided in Section
2.7(d)(ii)(C)). Together with such mortgages and deeds of trust, the Borrowers
shall deliver to the Lender title opinions and/or other title information and
data acceptable to the Lender.

 

10

 



 

(C) Combination Elections. If the Borrowers elect (or are deemed to have
elected) to eliminate the Borrowing Base deficiency by a combination of
prepayment and mortgaging of additional oil and gas properties in accordance
with Section 2.7(d)(i)(C), then within thirty (30) days after the Borrowers’
receipt of the Borrowing Base deficiency notice (or such longer time as
determined by the Lender), the applicable Borrower(s) shall execute, acknowledge
and deliver to the Lender one or more mortgages or deeds of trust, in form and
substance satisfactory to the Lender, covering such additional oil and gas
properties and pay the Lender the amount by which the Borrowing Base deficiency
exceeds the present values of such additional oil and gas properties in one
installment within thirty (30) days after the Borrowers’ receipt of the
Borrowing Base deficiency notice or, provided no Event of Default has occurred
and is continuing hereunder, in three (3) equal consecutive monthly installments
beginning within thirty (30) days after the Borrowers’ receipt of the Borrowing
Base deficiency notice and continuing on the same day of each month thereafter.

 

2.8 Unused Commitment Fee. The Borrowers shall pay to the Lender an unused
commitment fee (the “Unused Commitment Fee”) in an amount equal to one half of
one percent (.50%) times the daily average of the unadvanced amount of the
Available Commitment. As used herein, “Available Commitment” means an amount
equal to the lesser of (i) the Commitment or (ii) the Borrowing Base then in
effect. Such Unused Commitment Fee shall be calculated on the basis of a year
consisting of 360 days. The Unused Commitment Fee shall be payable quarterly in
arrears on the last day of each calendar quarter beginning March 31, 2019, with
the first payment being for the period from the date of this Agreement through
March 31, 2019, and with the final fee payment due on the maturity date of the
Note for any period then ending for which the Unused Commitment Fee shall not
have been theretofore paid. In the event the maturity date of the Note occurs on
any date prior to the end of such quarterly period, the Borrowers shall pay to
the Lender on such maturity date, the total Unused Commitment Fee due for the
period in which such maturity date occurred.

 

ARTICLE 3

CONDITIONS PRECEDENT; PROCEDURE FOR BORROWING AND COLLATERAL

 

3.1 Conditions Precedent to Initial Advance Under the Note. The execution and
delivery of this Loan Agreement by the Lender and the making of the initial
Advance under the Note is subject to the fulfillment of the following conditions
precedent, with all documents to be delivered to the Lender to be in form and
substance satisfactory to the Lender:

 

(a) The Lender shall have received the following documents, appropriately
executed and acknowledged and in multiple counterparts as requested by the
Lender:

 

(1) This Agreement and the Note executed by each Borrower;

 

11

 



 

(2) A copy of each Borrower’s Franchise Tax Account Status obtained from the
website of the Texas Comptroller of Public Accounts, dated reasonably near the
date of this Agreement, indicating that each such Borrower’s right to transact
business in the State of Texas is intact as a result of its payment of franchise
taxes due and payable;

 

(3) As to each Borrower, a certificate of fact issued by the Secretary of State
of the State of Texas, dated reasonably near the date of this Agreement,
indicating that such Borrower is in existence in the State of Texas;

 

(4) As to Mexco and Forman, (i) a certificate of fact or similar certificate,
issued by the Secretary of State of the respective state of formation of Mexco
and Forman, or (ii) a statement obtained from the website of the Secretary of
State of the respective state of formation of Mexco and Forman, in either case
dated reasonably near the date of this Agreement, indicating that Mexco and
Forman are in existence and/or in good standing, as applicable, in the
respective state of formation of Mexco and Forman;

 

(5) Copies of the certificate of formation or articles of incorporation of each
Borrower and all amendments thereto in force and effect as of the date of this
Agreement, certified by an officer of the respective Borrower;

 

(6) Copies of the governing documents of each Borrower and all amendments
thereto in force and effect as of the date of this Agreement, certified by an
officer of the respective Borrower;

 

(7) A certificate of borrowing resolutions and incumbency for each Borrower;

 

(8) Such Deeds of Trust, Mortgages, Line of Credit Mortgages, Assignments,
Security Agreements and Financing Statements executed by the Borrower(s)
(collectively, the “Deed of Trust”) under which the applicable Borrower(s) grant
and convey to and create in favor of Lender first and prior Bank Liens in, to
and on the Collateral, as more particularly described in the Deed of Trust;

 

(9) UCC Financing Statements from each Borrower covering the Collateral;

 

(10) Notices of Final Agreement from each Borrower;

 

(11) Such releases of deeds of trust, mortgages, UCC financing statements and
other security instruments releasing any existing liens or security interests
encumbering the Collateral in favor of Bank of America, N.A. under that certain
Loan Agreement dated as of December 31, 2008, by and among the Borrowers, as
borrowers, and Bank of America, N.A., as lender, as amended, together with
evidence of the payoff of any existing indebtedness of the Borrowers to Bank of
America, N.A. under that certain Loan Agreement dated as of December 31, 2008,
by and among the Borrowers, as borrowers, and Bank of America, N.A., as lender,
as amended, excluding that certain Letter of Credit expiring November 1, 2019 in
the amount of $25,000.00 issued by Bank of America, N.A., f/k/a NationsBank of
Texas, N.A., f/k/a NationsBank, N.A., for the account of Mexco and for the
benefit of the Railroad Commission of Texas; and

 

12

 



 

(12) Such other agreements, documents, instruments, certificates, waivers,
consents, and evidence as the Lender may reasonably request in compliance with
or to accomplish the terms and provisions of any of the Loan Documents;

 

(b) The representations and warranties of the Borrowers under this Agreement and
the other Loan Documents shall be true and correct in all material respects as
of the date hereof, as if then made (except to the extent such representations
and warranties relate solely to an earlier date);

 

(c) The Lender shall have received from the Borrowers acceptable title and
environmental information covering the Collateral;

 

(d) The Borrowers and any other Person pledging assets to secure the Obligations
shall have obtained releases, in form and substance satisfactory to the Lender,
of all liens and security interests burdening such assets;

 

(e) All requirements of notice necessary to perfect each Bank Lien shall have
been accomplished or arrangements made therefore to the satisfaction of the
Lender and its counsel;

 

(f) The Borrowers shall have paid to the Lender an origination fee in the amount
of $5,000.00;

 

(g) No Event of Default or any event or occurrence which solely with the lapse
of time or the giving of notice or both will ripen into an Event of Default
shall have occurred and be continuing; and

 

(h) The Borrowers shall have executed and delivered to the Lender an Advance
Request Certificate for the initial Advance, which Certificate shall be in the
form attached hereto as Exhibit II.

 

3.2 Conditions Precedent to Subsequent Advances Under the Note. The making of
subsequent Advances under the Note is subject to the fulfillment of the
following conditions precedent, with all documents to be delivered to the Lender
to be in form and substance satisfactory to the Lender:

 

(a) All of the conditions precedent described in Section 3.1 hereof shall have
been fulfilled as of the date of the Advance;

 

(b) The Borrowers shall have executed and delivered to the Lender an Advance
Request Certificate for the particular Advance being requested, which
Certificate shall be in the form attached hereto as Exhibit II; and

 

13

 



 

(c) The Lender shall have received such other agreements, documents,
instruments, certificates, waivers, consents, and evidence as the Lender may
reasonably request in compliance with or to accomplish the terms and provisions
of any of the Loan Documents.

 

3.3 Procedure for Borrowing. Whenever the Borrowers desire an Advance, they
shall give the Lender facsimile, email or telephonic notice of such requested
Advance, and shall accompany such notice with a written Advance Request
Certificate, in the form attached hereto as Exhibit II. Each Advance Request
Certificate must be received by the Lender no later than 12:00 p.m. Midland,
Texas time, one day prior to the date on which an Advance is requested.

 

3.4 Collateral. The Borrowers’ obligations to the Lender under this Agreement
will be secured by Bank Liens covering the Borrowers’ interest in the oil and
gas real and personal property collateral described in the Deed of Trust.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Loan Agreement and to make the Advances
to be made hereunder, the Borrowers jointly and severally represent and warrant
to the Lender as of the date hereof (which representations and warranties shall
survive the delivery of the Note and the making of all Advances hereunder) that:

 

4.1 Existence and Good Standing. Mexco is a corporation, duly incorporated,
legally existing and in good standing under the Laws of the State of Colorado.
Forman is a corporation, duly incorporated, legally existing and in good
standing under the Laws of the State of New York. Southwest is a corporation,
duly incorporated, legally existing and in good standing under the Laws of the
State of Texas. TBO is a limited liability company, duly organized, legally
existing and in good standing under the Laws of the State of Texas. Mexco and
Forman are duly qualified to conduct business in the State of Texas and are in
good standing under the Laws of the State of Texas. Each Borrower is duly
qualified in all other jurisdictions wherein its operations, transaction of
business or ownership of property makes such qualification necessary, except
where the failure to so qualify could not cause a Material Adverse Effect.

 

4.2 Due Authorization. The execution and delivery by the Borrowers of this Loan
Agreement and the borrowings hereunder, the execution and delivery by the
Borrowers of the Note, the Deed of Trust and the other Loan Documents to which
they are a party, the repayment of the Loan and interest and fees provided in
the Note and this Loan Agreement, and the performance of all Obligations of the
Borrowers under this Loan Agreement, the Note, the Deed of Trust and the other
Loan Documents, are within the respective powers of the Borrowers, have been
duly authorized by all necessary corporate action as to Mexco, Forman and
Southwest and limited liability company action as to TBO and do not (a) require
the consent of any Tribunal or other Person which has not been obtained, (b)
contravene or conflict with any provision of applicable Law or the
organizational documents of the Borrowers, or (c) contravene, conflict with or
result in a default under any indenture, instrument, contract or other agreement
to which any Borrower is a party.

 

14

 



 

4.3 Valid and Binding Obligations. This Loan Agreement and the other Loan
Documents to which the Borrowers are parties constitute valid and binding
obligations of the Borrowers, enforceable in accordance with their respective
terms, except as limited by Debtor Relief Laws.

 

4.4 Scope and Accuracy of Financial Statements. The financial statements of the
Borrowers, if any, which have previously been delivered to the Lender, are
complete and correct and fairly present the financial condition and results of
operations of the Borrowers as of the dates and for the periods stated, and no
change which could cause a Material Adverse Effect has occurred in the financial
condition of the Borrowers as represented in such financial statements.

 

4.5 Material Agreements, Liabilities and Litigation. Except for the Loan
Documents and any Material Agreements previously provided to the Lender, there
are no Material Agreements, excluding those created in the ordinary course of
business, of the Borrowers. The performance by the Borrowers under any Material
Agreement will not cause a Material Adverse Effect. Except for (a) liabilities
shown in the financial statements of the Borrowers referenced in Section 4.4
above, (b) liabilities incurred in the ordinary course of business since the
date of such financial statements, and (c) liabilities otherwise disclosed to
the Lender in writing, none of the Borrowers has any material liabilities of any
nature, direct or contingent; and none of the Borrowers is in default with
respect to any such material liabilities or any Material Agreement by which it
is bound. Except as disclosed to the Lender in writing by the Borrowers, there
is no judgment against any Borrower, nor is there any Litigation or other action
of any nature pending before any Tribunal or, to the knowledge of the Borrowers,
threatened against or affecting any Borrower or any Property of any Borrower.
None of the Borrowers is, nor will the execution, delivery and performance of
and compliance with the terms of any Loan Document cause any Borrower to be, in
default (nor has any potential default occurred) under any Material Agreement,
other than in each case such defaults or potential defaults which could not,
individually or collectively, cause a Material Adverse Effect.

 

4.6 Authorizations and Consents. No authorization, consent, approval, exemption,
franchise, permit or license of, or filing (except for filings required to
perfect and maintain perfection of the Liens created by the Security Documents)
with, any Tribunal or any third Person is required to authorize, or is otherwise
required in connection with, the valid execution, delivery and performance by
the Borrowers of this Loan Agreement, the other Loan Documents or any other
agreement contemplated hereby or the repayment by the Borrowers of the
Obligations.

 

4.7 Compliance with Laws. Neither the business nor any of the activities of any
Borrower as presently conducted violates any applicable Law, the result of which
violation could have a Material Adverse Effect. The Borrowers possess all
licenses, approvals, registrations, permits and other authorizations necessary
to enable them to carry on their respective businesses in all material respects
as now conducted.

 

4.8 Proper Filing of Tax Returns and Payment of Taxes Due. The Borrowers have
duly and properly filed all Tax returns which are required to be filed and have
paid all Taxes due pursuant to such returns or pursuant to any assessment
received, except such Taxes, if any, as are being Contested in Good Faith.

 

15

 



 

4.9 Properties; Liens.

 

(a) With regard to the Collateral, each Borrower executing a Security Document
has good and defensible title to all Collateral covered by such Security
Document, free and clear of all Liens except Liens permitted under Section 6.1
hereof, and has full authority to create Bank Liens thereon.

 

(b) The Borrowers have good and defensible title to all of their assets, and
except for the Liens permitted under Section 6.1, there is no Lien on any asset
of any Borrower.

 

(c) Subject to the Liens permitted under Section 6.1, and except as may be
limited or otherwise affected by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, upon execution, delivery and
recording, or filing, as appropriate, the Security Documents will be effective
to create in favor of the Lender a legal, valid and continuing first Lien on the
Collateral (real, personal, tangible and intangible property) described therein,
prior and superior to all other existing or future Liens, and, upon the filing
of the appropriate notice documents, will be enforceable as such against
creditors and purchasers from the Borrowers, and no other filings, recordings or
other actions are necessary or desirable in order to establish, preserve,
protect and perfect such Lien in favor of the Lender as a valid and perfected
first Lien on such Collateral, except financing or continuation statement(s)
which may be required under the Uniform Commercial Code.

 

4.10 Ownership of Assets. All of the Borrowers’ material assets, including,
without limitation, the Collateral and the Borrowers’ patents and other
intellectual property rights, are held in the names of the Borrowers.

 

4.11 Insurance. The Borrowers maintain insurance with respect to their Property
and business against such liabilities, casualties, risks and contingencies and
in such amounts as are customarily maintained in the industry.

 

4.12 Place of Business. The chief executive office and principal place of
business of each Borrower is located at 415 W. Wall St., Suite 475, Midland,
Texas 79701. All records of the Borrowers are maintained at such office.

 

4.13 Subsidiaries. Forman, Southwest and TBO are direct Subsidiaries of Mexco.
Except as to the foregoing named Subsidiaries of Mexco, none of the Borrowers
has any Subsidiaries. No Borrower is a member of any general or limited
partnership, joint venture or association of any type whatsoever except (a)
existing joint ventures with BTA Oil Producers, LLC and/or its Affiliates
disclosed to the Lender on or before the date of this Loan Agreement, or (b)
associations, joint ventures or other relationships (i) that are established
pursuant to a standard form operating agreement or similar agreement or that are
partnerships for purposes of federal income taxation only, (ii) that are not
corporations or partnerships (or subject to the Uniform Partnership Act) under
applicable state law, and (iii) whose businesses are limited to the same or
similar businesses as now being conducted by the Borrowers.

 

16

 



 

4.14 ERISA. All employee benefits plans maintained by the Borrowers, if any, are
in compliance with all funding and other requirements of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and none have been terminated
or have accrued any funding deficiency for which any Borrower would be liable
under said statute.

 

4.15 Hazardous Substances. The Borrowers and their respective properties,
including, without limitation, the properties subject to the Security Documents,
are in compliance in all material respects with applicable state and federal
environmental laws and regulations and no Borrower is aware of or has received
any notice of, any violation of any applicable state or federal environmental
law or regulation and there has not heretofore been filed any complaint, nor
commenced any administrative procedure, against any Borrower or any of their
respective predecessors, alleging a violation of any environmental law or
regulation. Except in compliance with relevant environmental laws, no Borrower
has installed, used, generated, stored or disposed of any Hazardous Substances
on its properties, including, without limitation, the properties subject to the
Security Documents.

 

4.16 Corporate and Fictitious Names; Trade Names. No Borrower has, during the
preceding five (5) years, been known as or used any other corporate, fictitious
or trade names.

 

4.17 Investment Company Act. No Borrower is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

4.18 Public Utility Holding Company Act. No Borrower is a “holding company” or
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” or a “public
utility” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

4.19 OFAC. No Borrower or, to the knowledge of any Borrower, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(a) currently the subject or target of any Sanctions, (b) included on OFAC’s
List of Specially Designated nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (c) located, organized or resident in
a Designated Jurisdiction. As used herein, (x) “Designated Jurisdiction” means
any country or territory to the extent that such country or territory itself is
the subject of any Sanction; (y) “OFAC” means the Office of Foreign Assets
Control of the United States Department of the Treasury; and (z) “Sanctions”
means any international economic sanction administered or enforced by OFAC or
other relevant sanctions authority of the United States of America.

 

4.20 Anti-Corruption Laws. The Borrowers have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

17

 



 

4.21 Full Disclosure. All of the Loan Documents and all written statements
furnished by the Borrowers in connection with the consummation of the
transactions contemplated by this Loan Agreement, when taken together, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained herein or therein not misleading as
of the date made or deemed made. There are no significant material facts or
conditions relating to the Loan Documents, any of the Collateral, or the
financial condition or business of any Borrower that could, collectively or
individually, cause a Material Adverse Effect and that have not been related to
the Lender prior to the execution of this Loan Agreement.

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

As an inducement to the Lender to enter into this Loan Agreement, the Borrowers
jointly and severally covenant and agree that, from the date hereof and until
termination of this Loan Agreement and payment in full of the Obligations
(except as otherwise provided in this Article), unless otherwise agreed to by
Lender in writing:

 

5.1 Financial Statements, Engineering Report and Other Information. The
Borrowers will promptly furnish or cause to be furnished to the Lender copies of
(i) such information regarding their business and affairs and financial
condition as the Lender may reasonably request, and (ii) without request, the
following:

 

(a) as soon as available and in any event within one hundred (100) days after
the end of each fiscal year of Mexco, the annual audited financial statements of
the Borrowers for such fiscal year, audited (with an opinion satisfactory to the
Lender) by a certified public accountant acceptable to the Lender, prepared on a
consolidated basis in accordance with GAAP;

 

(b) as soon as available and in any event within forty-five (45) days after the
end of each fiscal quarter of Mexco, an unaudited balance sheet of the Borrowers
as of the close of such fiscal quarter and the related unaudited statements of
income, cash flows and owners’ equity of the Borrowers for such fiscal quarter,
prepared on a consolidated basis in accordance with GAAP;

 

(c) on or before June 30 of each year, an acceptable engineering report audited
by an independent petroleum engineer acceptable to the Lender as of the
preceding March 31 covering all of the proved oil and gas properties of the
Borrowers, in accordance with Section 2.7(b)(i);

 

(d) within thirty (30) days after the date of filing with the Securities and
Exchange Commission, copies of the Form 10-K Annual Report, Form 10-Q Quarterly
Report and Form 8-K Current Report for Mexco;

 

(e) concurrently with the furnishing of the quarterly financial statements
provided for in paragraph (b) above, a compliance certificate in the form of
Exhibit III hereto signed by authorized financial officers of the Borrowers;

 

(f) immediately upon becoming aware of the existence of, or any material change
in the status of, any litigation which could cause a Material Adverse Effect if
determined adversely against any Borrower, a written communication to the Lender
of such matter;

 

18

 



 

(g) immediately upon becoming aware of an Event of Default or the existence of
any condition or event that constitutes, or with notice or lapse of time, or
both, would constitute an Event of Default, a verbal notification to the Lender
specifying the nature and period of existence thereof and what action the
Borrowers are taking or propose to take with respect thereto and, immediately
thereafter, a written confirmation to the Lender of such matters;

 

(h) immediately upon becoming aware that any Person has given notice or taken
any other action with respect to a claimed default under any material indenture,
mortgage, deed of trust, promissory note, loan agreement, note agreement, or any
other Material Agreement or undertaking to which any Borrower is a party, a
verbal notification to the Lender specifying the notice given or action taken by
such Person and the nature of the claimed default and what action the Borrowers
are taking or propose to take with respect thereto and, immediately thereafter,
a written communication to the Lender of such matters; and

 

(i) immediately upon becoming aware of the commencement of any material action
or material proceeding against any of the Borrowers or any of their respective
Property by any governmental agency, including, without limitation, the Internal
Revenue Service, the Environmental Protection Agency, the U.S. Department of
Energy or the Federal Energy Regulatory Commission, a written communication to
the Lender of such matter.

 

All financial statements, schedules and other financial information delivered
hereunder shall be prepared in conformity with GAAP and all such items delivered
hereunder shall be certified as true and correct by an appropriate authorized
financial officer of the Borrowers, by signature and date thereon.

 

5.2 Taxes and Other Liens. The Borrowers will pay and discharge or cause to be
paid and discharged all taxes, assessments and governmental charges or levies
imposed upon them or upon their income and profits or upon any of their
Property, or upon any part thereof, before the same shall become in default, as
well as all lawful claims for labor, materials and supplies or otherwise, which,
if not paid, might become a Lien upon such Property or any part thereof; and
provided that the Borrowers shall not be required to pay and discharge or cause
to be paid or discharged any such tax, assessment, charge, levy or claim
contested by them in good faith by appropriate proceedings if they shall have
set up adequate reserves therefor in conformity with GAAP.

 

5.3 Discharge of Contractual Obligations. The Borrowers will, in all material
respects, do and perform every act and discharge all of the Obligations provided
to be performed and discharged by them under the Loan Documents, and any and all
of the instruments or documents referred to or mentioned herein at the time or
times and in the manner required.

 

5.4 Legal Status. The Borrowers will each do or cause to be done all things
necessary to preserve, renew and keep in full force and effect their existence,
rights, licenses, patents, trademarks, trademark rights, copyrights, permits and
franchises and comply in all material respects with all laws and regulations
applicable to them, and, further, comply with all applicable laws and
regulations, whether now in effect or hereafter enacted or promulgated by any
governmental authority having jurisdiction over any of their assets or Property,
noncompliance with which could cause a Material Adverse Effect.

 

19

 



 

5.5 Financial Covenants.

 

(a) Senior Debt to EBITDA Ratio. The Borrowers will maintain as of the end of
each fiscal quarter, commencing with the fiscal quarter ending December 31,
2018, a Senior Debt to EBITDA Ratio less than or equal to 4.00 to 1.00, measured
with respect to the trailing four fiscal quarters. As used herein, (x) “EBITDA”
means, for any period, an amount equal to (a) net income (excluding any non-cash
revenue or expense associated with hedging transactions resulting from ASC 815
and any non-cash charges attributable to the application of ASC 410) plus
without duplication (b) the sum of the following to the extent deducted in the
calculation of net income: (i) Interest Expense; (ii) income taxes; (iii)
depreciation; (iv) depletion; (v) amortization; (vi) extraordinary losses
determined in accordance with GAAP; and (vii) other non-recurring expenses
reducing such net income which do not represent a cash item in such period or
any future period, minus without duplication (c) the sum of the following to the
extent included in the calculation of net income: (i) income tax credits; (ii)
extraordinary gains determined in accordance with GAAP; (iii) gains on the sale
of assets; and (iv) all non-recurring, non-cash items increasing net income, in
each case, of the Borrowers and their Subsidiaries on a consolidated basis in
accordance with GAAP; (y) “ASC 410” means the Accounting Standards Codification
No. 410 (Asset Retirement and Environmental Obligations), as issued by the
Financial Accounting Standards Board, as amended; and (z) “ASC 815” means the
Accounting Standards Codification No. 815 (Derivatives and Hedging), as issued
by the Financial Accounting Standards Board, as amended.

 

(b) Minimum Interest Coverage Ratio. The Borrowers will maintain as of the end
of each fiscal quarter, commencing with the fiscal quarter ending December 31,
2018, a Minimum Interest Coverage Ratio (EBITDA/Interest Expense) of at least
2.00 to 1.00, with EBITDA and Interest Expense measured with respect to the
trailing four fiscal quarters. As used herein, “Interest Expense” means, for any
period, the interest expense of the Borrowers and their Subsidiaries on a
consolidated basis in accordance with GAAP.

 

5.6 Maintenance and Evidence of Priority of Bank Liens. The Borrowers shall
perform such acts and duly authorize, execute, acknowledge, deliver, file, and
record (or cause to be filed and recorded) such additional assignments, security
agreements, deeds of trust, mortgages and other agreements, documents,
instruments and certificates as the Lender may reasonably deem necessary or
appropriate in order to perfect and maintain the Bank Liens and to preserve and
protect the Rights of the Lender in respect of all present and future
Collateral.

 

5.7 Insurance.

 

(a) The Borrowers presently maintain and will continue to maintain such policies
of insurance as are customarily carried by companies similarly situated. On or
before ten (10) days after the date of this Loan Agreement and thereafter (i)
all such policies of insurance shall show the Lender therein as an additional
named insured and shall contain loss payable endorsements acceptable to the
Lender, (ii) all such policies of insurance shall provide that at least ten (10)
days prior written notice of cancellation or notice of lapse must be given to
the Lender by the insurer, and (iii) the Borrowers will furnish the Lender with
certificates and policies necessary to give the Lender reasonable assurance of
the existence of such coverage. The Borrowers agree to notify promptly the
Lender of any termination or other material change in insurance coverage, and to
provide the Lender with all information about the renewal of each policy at
least fifteen (15) days prior to the expiration thereof.

 

20

 



 

(b) If any portion of any Collateral securing the Borrowers’ Obligations
hereunder is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Borrowers shall (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to mandatory federal flood insurance requirements and (ii)
deliver to the Lender evidence of such compliance in form and substance
reasonably acceptable to the Lender.

 

5.8 Reimbursement of Fees and Expenses. The Borrowers agree to pay, on demand,
all out-of-pocket fees and expenses, including, without limitation, attorneys’
fees, incurred by the Lender or its designated representatives in connection
with the negotiation, preparation and execution of this Loan Agreement, all
renewals hereof, the other Loan Documents or other transactions pursuant hereto
or to the other Loan Documents, as well as all costs of filing and recordation,
all legal and accounting fees, all inspection, title review, lien search,
engineering, environmental audit and similar costs related to the evaluation of
the Collateral, all costs associated with enforcing or defending any of Lender’s
Rights under the Loan Documents (including, without limitation, costs of
repossessing, storing, transporting, preserving and insuring any of the
Collateral), all court costs associated with enforcing or defending any Rights
against any Borrower or any third party challenging said Rights and any other
cost or expense incurred by the Lender or its designated representatives in
connection herewith or with the other Loan Documents, together with interest at
the Highest Lawful Rate per annum on each such amount commencing ten (10) days
after the date notice of such expenditure is given to the Borrowers by the
Lender until the date it is repaid to the Lender.

 

5.9 Indemnification. The Borrowers jointly and severally agree to indemnify,
defend and hold harmless the Lender, its officers, directors, shareholders,
employees, agents, representatives and Affiliates and such Affiliates’ officers,
directors, shareholders, employees, agents and representatives (collectively
“Indemnitee”), from and against any and all liabilities, obligations, claims,
losses, damages, penalties, actions, judgments, suits, remedial actions, costs,
expenses or disbursements (collectively, “Claims”) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against Indemnitee
arising from, resulting from or pertaining to (i) the Loan Documents and the
transactions and events at any time associated therewith (including, without
limitation, the enforcement of the Loan Documents and the defense of
Indemnitee’s actions and inactions in connection with the loans hereunder),
except to the limited extent such Claims are proximately caused by Indemnitee’s
willful misconduct; (ii) the presence of any Hazardous Substances on or under
the properties covered by the Security Documents; or (iii) any activity carried
on or undertaken on or off the properties covered by the Security Documents,
whether prior to or during the term hereof and whether by any Borrower or by any
third Person, in connection with the generation, manufacture, production,
release, threatened release, discharge, treatment, storage, recycling, removal,
handling or disposal of Hazardous Substances at any time located on or under the
properties covered by the Security Documents. Indemnitee shall have the right to
defend any such Claims, employing its attorneys therefor. While the Borrowers
each shall also be entitled to employ its own attorneys and to participate in
the defense of any such Claims, Indemnitee shall, if not furnished with
reasonable indemnity, have the right to compromise and adjust all such Claims
against Indemnitee. The covenants and conditions of this section shall at all
times be construed to be personal covenants in favor of Indemnitee and such
covenants and conditions shall remain in full force and effect notwithstanding
the payment in full of the Obligations and the release, either partially or
wholly, of the Bank Liens or any foreclosure thereunder. All such Claims as may
be paid by Indemnitee shall bear interest at the Highest Lawful Rate per annum
until paid by the Borrowers and shall be part of the Obligations secured by the
Bank Liens. THE PARTIES HERETO INTEND FOR THE PROVISIONS OF THIS PARAGRAPH TO
APPLY TO AND PROTECT EACH INDEMNIFIED PARTY FROM THE CONSEQUENCES OF STRICT
LIABILITY IMPOSED OR THREATENED TO BE IMPOSED ON ANY INDEMNIFIED PARTY AS WELL
AS FROM THE CONSEQUENCES OF ITS OWN NEGLIGENCE, WHETHER OR NOT THAT NEGLIGENCE
IS THE SOLE, CONTRIBUTING OR CONCURRING CAUSE OF ANY CLAIMS INDEMNIFIED AGAINST
IN THIS PARAGRAPH.

 

21

 



 

5.10 Curing of Defects. The Borrowers will promptly cure any defects in the
execution and delivery of any of the Loan Documents, and in any other instrument
or document referred to or mentioned herein or therein. The Borrowers will
immediately execute and deliver to the Lender, upon request, all such other and
further instruments as may be reasonably required or desired by the Lender from
time to time in compliance with or accomplishment of the covenants and
agreements of the Borrowers made in the Loan Documents.

 

5.11 Inspection and Visitation. The Borrowers will grant the Lender and its
agents and representatives access to all of their books and records and allow
inspection and copying of same, as applicable, by the Lender or its designated
representatives at any time during normal business hours or such other time as
the Lender may reasonably request. The Borrowers will permit the Lender and its
agents and representatives to enter and visit, at any reasonable time, after
giving reasonable notice to the Borrowers, the real property Collateral and any
other locations where any personal property Collateral securing this Loan
Agreement is located, for the purposes of observing the Collateral, taking and
removing environmental samples, and conducting tests on any part of the
Collateral. The Borrowers shall reimburse the Lender on demand for the costs of
any such environmental investigation and testing. The Lender will make
reasonable efforts during any site visit, observation or testing conducted
pursuant this paragraph to avoid interfering with the Borrowers’ use of the real
property and personal property Collateral. The Lender is under no duty, however,
to visit or observe the real property or the personal property Collateral or to
conduct tests, and any such acts by the Lender will be solely for the purposes
of protecting the Lender’s security and preserving the Lender’s rights under
this Loan Agreement. No site visit, observation or testing or any report or
findings made as a result thereof (“Environmental Report”) (a) will result in a
waiver of any default of the Borrowers; (b) impose any liability on the Lender;
or (c) be a representation or warranty of any kind regarding the real property
or the personal property Collateral (including, without limitation, its
condition or value or compliance with any laws) or the Environmental Report
(including, without limitation, its accuracy or completeness). In the event the
Lender has a duty or obligation under applicable laws, regulations or other
requirements to disclose an Environmental Report to the Borrowers or any other
party, the Borrowers authorize the Lender to make such a disclosure. The Lender
may also disclose an Environmental Report to any regulatory authority, and to
any other parties as necessary or appropriate in the Lender’s judgment. The
Borrowers further understand and agree that any Environmental Report or other
information regarding a site visit, observation or testing that is disclosed to
the Borrowers by the Lender or its agents and representatives is to be evaluated
(including, without limitation, any reporting or other disclosure obligations of
the Borrowers) by the Borrowers without advice or assistance from the Lender.

 

22

 



 

5.12 Compliance. The Borrowers will observe and comply with:

 

(a) all laws, statutes, codes, acts, ordinances, rules, regulations, directions
and requirements of all federal, state, county, municipal and other governments,
departments, commissions, boards, courts, authorities, officials and officers,
domestic and foreign, where the failure to observe or comply could cause a
Material Adverse Effect; and

 

(b) all orders, judgments, decrees, injunctions, certificates, franchises,
permits, licenses and authorizations of all federal, state, county, municipal
and other governments, departments, commissions, boards, courts, authorities,
officials and officers, domestic and foreign, where the failure to observe or
comply could cause a Material Adverse Effect.

 

5.13 Compliance with Environmental Laws. The Borrowers are and will remain in
compliance in all material respects with all state and federal environmental
laws and regulations, and no Borrower will place or permit to be placed any
Hazardous Substances on any of its Properties in violation of applicable state
and federal environmental laws. In the event any Borrower should discover any
Hazardous Substances on any of its Properties which could result in a breach of
the foregoing covenant, it shall notify the Lender within three (3) days after
such discovery. Each Borrower shall dispose of all material amounts of Hazardous
Substances generated by it only at facilities and/or with carriers that maintain
valid governmental permits under the Resource Conservation and Recovery Act, 42
U.S.C. §6901, or successor statute(s). In the event of any notice or filing of
any complaint or commencement of any administrative hearing or procedure against
any Borrower alleging a violation of any environmental law or regulation, the
Borrowers shall give notice to the Lender within five (5) days after any
Borrower has received notice of such notice or filing.

 

5.14 Use of Proceeds. All proceeds of the Advances made pursuant to this Loan
Agreement shall be used by the Borrowers (a) for general working capital
purposes, and (b) to pay off existing indebtedness owed to Bank of America, N.A.
under that certain Loan Agreement dated as of December 31, 2008, by and among
the Borrowers, as borrowers, and Bank of America, N.A., as lender, as amended
(excluding that certain Letter of Credit expiring November 1, 2019 in the amount
of $25,000.00 issued by Bank of America, N.A., f/k/a NationsBank of Texas, N.A.,
f/k/a NationsBank, N.A., for the account of Mexco and for the benefit of the
Railroad Commission of Texas). The proceeds of any Advance are not and will not
be used directly or indirectly for the purpose of purchasing or carrying, or for
the purpose of extending credit to others for the purpose of purchasing or
carrying, any margin stock as that term is defined in Regulation U of the Board
of Governors of the Federal Reserve System, as amended, or in violation of
Regulations G, U or X.

 

23

 



 

5.15 Lender as Sole Depository. Beginning on or before ninety (90) days after
the date of this Loan Agreement and thenceforth, the Borrowers shall maintain
the Lender as their sole depository bank, including for the maintenance of all
business, cash management, operating and administrative deposit accounts, but
excluding that certain cash collateral account in an amount not to exceed
$26,250.00 maintained with Bank of America, N.A. as cash collateral in
connection with that certain Letter of Credit expiring November 1, 2019 in the
amount of $25,000.00 issued by Bank of America, N.A., f/k/a NationsBank of
Texas, N.A., f/k/a NationsBank, N.A., for the account of Mexco and for the
benefit of the Railroad Commission of Texas.

 

ARTICLE 6

NEGATIVE COVENANTS

 

As an inducement to the Lender to enter into this Loan Agreement, the Borrowers
jointly and severally hereby covenant and agree that, from the date hereof and
until termination of this Loan Agreement and payment in full of the Obligations
(except as otherwise provided in this Article), unless otherwise agreed to by
the Lender in writing:

 

6.1 Liens. The Borrowers will not create, assume or suffer to exist any Lien
upon any of its Properties or assets now owned or hereafter acquired securing
any indebtedness other than the Obligations or acquire or agree to acquire any
property under any conditional sale agreement or other title retention
agreement, excluding, however, from the operation of this section:

 

(a) Liens for taxes, assessments or other governmental charges or levies that
are not delinquent or that are in good faith being contested or litigated, if
such reserve as shall be required by GAAP shall have been made therefor,
provided, that this exception shall not allow any Lien imposed by the U.S.
Government for failure to pay income, payroll, FICA or similar taxes;

 

(b) mechanics’, carriers’, workmen’s, repairman’s or other like Liens arising in
the ordinary course of business securing obligations less than forty-five (45)
days from the date of invoice, and on which no suit to foreclose has been filed,
or which are in good faith being contested or litigated, if such reserve as
shall be required by GAAP shall have been made therefor;

 

(c) Liens created by or resulting from any litigation or legal proceeding that
is currently being contested in good faith by appropriate proceedings, if such
reserve as shall be required by GAAP shall have been made therefor;

 

(d) Liens, charges and encumbrances incidental to the conduct of their business
or the ownership of their Properties or assets, which were not incurred in
connection with the borrowing of money or the obtaining of advances or credit
and that do not materially detract from the value of such Property or assets or
materially impair the use thereof in the operation of their business;

 

24

 



 

(e) landlords’ Liens for rental not yet due and payable and which, to the extent
the same encumbers any of the Collateral, are subordinate to the Bank Liens;

 

(f) deposits or pledges to secure payments of workmen’s compensation,
unemployment insurance, old age pensions or other social security;

 

(g) that certain cash collateral account in an amount not to exceed $26,250.00
maintained with Bank of America, N.A. as cash collateral in connection with that
certain Letter of Credit expiring November 1, 2019 in the amount of $25,000.00
issued by Bank of America, N.A., f/k/a NationsBank of Texas, N.A., f/k/a
NationsBank, N.A., for the account of Mexco and for the benefit of the Railroad
Commission of Texas; and

 

(h) the Bank Liens.

 

6.2 Other Debt of Borrower. The Borrowers will not create, assume, incur or have
outstanding, or in any manner become or be liable directly or indirectly
(whether by way of guaranty or otherwise) in respect of, any indebtedness for
borrowed money (including, without limitation, any guaranty of any indebtedness
for borrowed money of any third party, insider or Affiliate) or the purchase
price of any property (including, without limitation, direct, indirect and
capitalized leases), except: (a) the Loan hereunder or other Obligations to the
Lender, (b) unsecured current accounts payable for services furnished and for
the purchase price of materials and supplies acquired in the ordinary course of
their business, provided such accounts are paid within forty-five (45) days of
the due date or are being Contested in Good Faith, or paid pursuant to other
terms agreed to between the Borrowers and the account creditor, and (c) amounts
outstanding under that certain Letter of Credit expiring November 1, 2019 in the
amount of $25,000.00 issued by Bank of America, N.A., f/k/a NationsBank of
Texas, N.A., f/k/a NationsBank, N.A., for the account of Mexco and for the
benefit of the Railroad Commission of Texas.

 

6.3 Guaranty of Payment or Performance. No Borrower will guarantee or otherwise
be or become liable in connection with any obligation of any Person, except as
to (a) the Obligations under the Loan Documents or other obligations in favor of
the Lender, and (b) endorsements of instruments for collection in the ordinary
course of business.

 

6.4 ERISA Compliance. No Borrower will at any time permit any plan subject to
ERISA maintained by it to (i) engage in any “prohibited transaction” as such
term is defined in Section 4975 of the Internal Revenue Code of 1986, as
amended, or any successor statute(s); (ii) incur any “accumulated funding
deficiency” as such term is defined in Section 302 of ERISA, or any successor
statute(s); or (iii) terminate any such plan in a manner which could result in
the imposition of a Lien on its Property pursuant to Section 4068 of ERISA, or
any successor statute(s).

 

6.5 Cancellation of Insurance. No Borrower will allow any insurance policy
required to be carried hereunder to be terminated or lapse or expire without
provision for adequate renewal or replacement thereof.

 

25

 



 

6.6 Options, Warrants, Dividends and Distributions. No Borrower will (a) create
any additional class of stock or partnership, membership or equity interests or
issue any warrants, options, convertible debt, rights or other stock or
partnership, membership or equity securities or declare, pay or make, any
dividend or distribution on any of its stock or partnership, membership or
equity interests, except (i) dividends paid in capital stock, or (ii) subject to
the Lender’s prior written approval, which approval shall be at the Lender’s
sole discretion, cash dividends, or (b) grant or make any loans or advances to
any of its shareholders, partners, owners, members, officers or directors.

 

6.7 Disposition of Assets by the Borrowers. No Borrower will sell, transfer,
lease, exchange, alienate or otherwise dispose of (a) any of the Collateral, or
(b) any of its other Property, except in the ordinary course of its business.

 

6.8 Changes in Structure; Location. No Borrower will (a) amend or otherwise
modify its organizational documents; (b) change its structure in any manner that
could cause a Material Adverse Effect; (c) form any new Subsidiary; (d)
liquidate, wind up or dissolve (or suffer any liquidation or dissolution); (e)
consolidate with, merge into, or acquire any party, or permit any party to
consolidate with, merge into, or acquire it; (f) convey, sell, lease, assign,
transfer or otherwise dispose of all or substantially all of its Property or
business; or (g) change the location of its principal place of business or chief
executive office.

 

6.9 Transactions with Affiliates. No Borrower will directly or indirectly enter
into any transaction (including, but not limited to, the sale, lease or exchange
of Property or the rendering of services) with any of its Affiliates, other than
in the ordinary course of business and upon fair and reasonable terms no less
favorable than could be obtained in an arm’s length transaction with a Person
which was not an Affiliate.

 

6.10 Nature of Business; Management. No Borrower will make any substantial
change in the nature of its business as conducted as of the date hereof. No
Borrower will make any substantial change in the present executive or management
personnel of such Borrower.

 

6.11 No Violation of Sanctions. No Borrower will, directly or indirectly, use
the proceeds of any loan issued hereunder, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by an individual or entity of Sanctions.

 

6.12 Investments. No Borrower will make or commit to make, any advance, loan,
extension of credit or capital contribution to, or purchase of any stock, bonds,
notes, debentures or other securities of, or make any other investment in any
Person, or accept any item in satisfaction of indebtedness (all of the aforesaid
transactions being herein called “Investments”), except:

 

(a) Investments in accounts, contract rights and chattel paper (as defined in
the Uniform Commercial Code), and notes receivable, arising or acquired in the
ordinary course of business;

 

26

 





 

(b) Investments with maturities of not more than 180 days in direct obligations
of the United States of America, or obligations, the principal and interest of
which are unconditionally guaranteed by the United States of America;

 

(c) Investments existing as of the date of this Loan Agreement and reflected in
the financial statements delivered to the Lender prior to the date of this Loan
Agreement; and

 

(d) Investments in the Borrowers’ current Subsidiaries.

 

6.13 Accounting Method and Fiscal Year. No Borrower will make any change in its
present accounting method or change its present fiscal year.

 

6.14 Commodity Hedging. No Borrower shall enter into any hedge contract which is
applicable to all or any portion of production from the Collateral without the
Lender’s prior written consent, and as to any such hedge contract consented to
by the Lender, such hedge contract shall not be cancelled, liquidated or
“unwound” without the prior written consent of the Lender.

 

6.15 Anti-Corruption. No Borrower will, directly or indirectly, use the proceeds
of any loan issued hereunder for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other
similar anti-corruption legislation in other jurisdictions.

 

ARTICLE 7

EVENTS OF DEFAULT

 

7.1 Events of Default. If any one or more of the following shall occur and shall
not have been remedied in the period, if any, described below, an “Event of
Default” shall be deemed to have occurred hereunder and with respect to all of
the Obligations, unless waived in writing by the Lender:

 

(a) Failure to pay when due any Obligation or liability contained or referred to
in this Loan Agreement, the Note, any other Loan Document or in any other
agreement between any Borrower and the Lender, including without limitation, any
principal or interest due on the Note or any commitment or other fee due
hereunder;

 

(b) Any financial statement, representation, warranty or certificate made or
furnished by or on behalf of any Borrower to the Lender in connection with this
Loan Agreement or other Loan Document, or as an inducement to the Lender to
enter into this Loan Agreement, or in any instrument furnished in compliance
with or in reference to this Loan Agreement or any other Loan Document, shall be
materially false, incorrect, or incomplete at or as of the time made;

 

27

 

 

(c) Default shall be made by any Borrower in payment or performance of any bond,
debenture, note or other evidence of Debt for borrowed money, or under any
credit agreement, loan agreement, indenture or similar agreement or instrument
executed in connection with any of the foregoing, if the effect of such default
is, or with notice or the passage of time or both would be, to accelerate the
maturity of any indebtedness, or any Borrower shall fail to pay any indebtedness
at maturity;

 

(d) Any loss, substantial damage, destruction, sale or encumbrance of any
Collateral, except as herein permitted, or the making of any levy, seizure,
garnishment, or attachment thereof or thereon;

 

(e) Default shall occur in the performance or observance of any covenant,
agreement, duty or obligation of any Borrower contained herein or in any of the
other Loan Documents;

 

(f) Any Borrower shall (i) apply for or consent to the appointment of a
receiver, trustee or liquidator of it or of all or a substantial part of its
assets; (ii) admit insolvency or be unable, or admit in writing its inability,
to pay its debts as they become due; (iii) make a general assignment for the
benefit of creditors; (iv) be adjudicated as bankrupt or insolvent or file a
voluntary petition in bankruptcy; (v) file a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage of any
Debtor Relief Laws; (vi) file an answer consenting to, admitting the material
allegations of or otherwise not controverting, or fail to timely controvert a
petition filed against it seeking relief under Debtor Relief Laws; or (vii) take
any action (corporate or otherwise) for the purpose of effecting any of the
foregoing;

 

(g) Any order for relief shall be entered against any Borrower under any Debtor
Relief Laws, which order is not stayed, or upon the entry of an order, judgment
or decree by operation of Law or by a court of competent jurisdiction which is
not stayed, ordering relief against any Borrower under, or approving as properly
filed, a petition seeking relief against any Borrower under the provisions of
any Debtor Relief Laws, or appointing a receiver, liquidator, assignee,
sequestrator, trustee or custodian of any Borrower or of any substantial part of
its respective Property, or ordering the reorganization, winding up or
liquidation of any Borrower’s affairs, or upon the expiration of sixty (60) days
after the filing of any involuntary petition against any Borrower seeking any of
the relief specified in the preceding subsections or this subsection without the
petition being Contested in Good Faith prior to that time;

 

(h) Any Borrower shall take any action looking to the winding up, dissolution or
termination of such entity;

 

(i) Any of the Security Documents shall for any reason, except to the extent
permitted by the terms hereof or thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms, cease to
create a valid Lien of the priority required thereby on any of the Collateral
purported to be covered thereby, or, upon perfection, cease to be a perfected
Lien of the priority required thereby on any of the Collateral purported to be
covered thereby;

 

(j) Except as otherwise permitted herein, upon any merger or consolidation of
any Borrower, or upon the transfer or sale of substantially all the assets of
any Borrower;

 

28

 

 

(k) The Lender, in good faith, believes that the prospect of payment or
performance of any agreements or obligations between any Borrower and the Lender
is impaired or that any of the Collateral is in danger of misuse, loss, seizure
or confiscation;

 

(l) The occurrence of any Change of Control. As used herein, “Change of Control”
means any event or series of events by which (i) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) other than Nicholas C.
Taylor or Howard Cox becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 25% or more of the equity securities of Mexco
entitled to vote for members of the board of directors or equivalent governing
body of Mexco on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or (ii) during any period of 24 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of Mexco cease to be composed of individuals (x) who were members of that
board or equivalent governing body on the first day of such period, (y) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and (y)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (iii) Mexco shall cease
for any reason to have record and beneficial ownership, directly or indirectly,
of 100% of the equity interests in Forman, Southwest or TBO entitled to vote for
the board of directors, managers or other applicable governing body thereof;

 

(m) Any final judgment(s) for the payment of money in excess of $25,000.00 in
the aggregate, excluding judgments for claims covered by insurance, are rendered
against any Borrower and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed; or notice of intent to levy by any governmental agency or body (whether
local, state or federal) is issued to or against any Borrower or any of its
Properties for an amount in excess of $25,000.00;

 

(n) Any Lien for failure to pay income, payroll, FICA or similar taxes shall be
filed by the U.S. Government or any agent or instrumentality thereof against any
Borrower or any of its assets, which is not thereafter satisfied or disputed in
good faith within forty-five (45) days of such Lien arising;

 

(o) The occurrence of any acceleration, notice of default, filing of suit or
notice of breach by any other party to any Material Agreement to which any
Borrower is a party wherein the amount involved or claimed exceeds $50,000.00,
following the passage of any grace period provided for thereunder;

 

29

 

 

(p) The occurrence of any event which could cause a Material Adverse Effect; or

 

(q) Any “Event of Default” occurring under any Security Document, the Note or
any other Loan Document.

 

7.2 Rights Upon Occurrence of an Event of Default.

 

(a) Upon the occurrence of any Event of Default, (i) all obligations of the
Lender, if any, under this Loan Agreement to advance funds under the Note shall
immediately and automatically cease and terminate, and (ii) the Lender may
declare all of the Obligations (including, without limitation, the unpaid
principal balance of and all accrued interest on the Note) to be forthwith due
and payable, whereupon the same shall forthwith become due and payable without
further presentment, demand, notice of default, protest, notice of protest or
dishonor, notice of nonpayment, notice of acceleration or the intent to
accelerate, or other notice of any kind, all of which the Borrowers hereby
expressly waive, anything contained herein, in the Note or in any of the other
Loan Documents to the contrary notwithstanding; provided that any default under
subsections (f) or (g) of Section 7.1 shall result in all of the Obligations
becoming immediately due and payable in full without the necessity of any act by
the Lender.

 

(b) In addition to the foregoing, the Lender may, in its discretion, but shall
not be required to, exercise such Rights as are provided it in any of the Loan
Documents or at law or in equity. Nothing contained in this Article 7 shall be
construed to limit or amend in any way the Events of Default enumerated in the
other Loan Documents or any other document executed in connection with the
transactions contemplated herein. Further, in such event, the Lender shall have
all other Rights afforded to it with respect to the Borrowers or any of the
Collateral under any of the Loan Documents or under any applicable law or in
equity.

 

ARTICLE 8

MISCELLANEOUS

 

8.1 Survival of Representations and Warranties. All representations and
warranties of the Borrowers herein, and all covenants, agreements, duties and
obligations of the Borrowers herein not fully performed on or before the date of
this Loan Agreement, shall survive such date.

 

30

 

 

8.2 Communications. Unless specifically provided otherwise, whenever any Loan
Document requires or permits any consent, approval, notice, request, or demand
from one party to another, such communication must be in writing (which may be
by facsimile or e-mail) to be effective and shall be deemed to have been given
on the day actually delivered, or, if sent by overnight courier, on the next
Business Day after it is enclosed in an envelope, addressed to the party to be
notified at the address stated below, sealed, and deposited with such overnight
carrier with the delivery fee properly tendered, or if mailed with the U.S.
postal service, on the third day (or if such third day is not a Business Day,
then on the next succeeding Business Day) after it is enclosed in an envelope,
addressed to the party to be notified at the address stated below, properly
stamped with first-class postage, sealed, and deposited in the appropriate
official postal service; provided that notices and other communications sent to
an e-mail address shall be deemed received only upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and provided further that as to any notice, email or other
communication sent electronically by e-mail or facsimile, if such notice, email
or other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.
Until changed by notice pursuant hereto, the address, facsimile number and
e-mail address for each party for purposes hereof is as follows:

 

  BORROWERS: MEXCO ENERGY CORPORATION         Attn: Nicholas C. Taylor        
415 W. Wall St., Suite 475         Midland, Texas 79701         Facsimile: (432)
682-1123         Email: tmccomic@sbcglobal.net               FORMAN ENERGY
CORPORATION         Attn: Nicholas C. Taylor         415 W. Wall St., Suite 475
        Midland, Texas 79701         Facsimile: (432) 682-1123         Email:
tmccomic@sbcglobal.net               SOUTHWEST TEXAS DISPOSAL CORPORATION  
      Attn: Nicholas C. Taylor         415 W. Wall St., Suite 475        
Midland, Texas 79701         Facsimile: (432) 682-1123         Email:
tmccomic@sbcglobal.net               TBO OIL & GAS, LLC         Attn: Nicholas
C. Taylor         415 W. Wall St., Suite 475         Midland, Texas 79701  
      Facsimile: (432) 682-1123         Email: tmccomic@sbcglobal.net           
    LENDER:  WEST TEXAS NATIONAL BANK         Attn: James Knipe         6 Desta
Drive, Suite 2400         Midland, Texas 79705         Facsimile: (432) 570-1783
    Email: jknipe@wtnb.com

 

31

 

 

8.3 Non-Waiver.

 

(a) The acceptance by the Lender at any time and from time to time of part
payment on the Obligations shall not operate as a waiver of any Event of Default
then existing.

 

(b) No waiver by the Lender of any Event of Default shall operate as a waiver of
any other then existing or subsequent Event of Default.

 

(c) No delay or omission by the Lender in exercising any Rights shall impair
such Rights or operate as a waiver thereof, nor shall any single or partial
exercise of any such Rights preclude other or further exercise thereof, or the
exercise of any other Rights under the Loan Documents or otherwise.

 

(d) No notice or demand given by the Lender in any case shall operate as a
waiver of the Lender’s right to take other action in the same, similar or other
instances without such notice or demand.

 

(e) No Advance hereunder shall operate as a waiver by the Lender of (i) the
representations, warranties or covenants of the Borrowers under the Loan
Documents; (ii) any Event of Default; or (iii) any of the conditions to the
Lender’s obligation, if any, to make further Advances.

 

8.4 Strict Compliance. If any action or failure to act by any Borrower violates
any covenant of any Borrower contained herein or in any other Loan Documents,
then such violation shall not be excused by the fact that such action or failure
to act would otherwise be permitted by any covenant (or exception to any
covenant) other than the covenant violated.

 

8.5 Cumulative Rights. The Rights of the Lender under the Loan Documents are in
addition to all other Rights provided by law, whether or not the Obligations are
due and payable and whether or not the Lender has instituted any suit for
collection or other action in connection with the Loan Documents.

 

8.6 GOVERNING LAW. THIS LOAN AGREEMENT HAS BEEN PREPARED, IS BEING EXECUTED AND
DELIVERED, AND IS INTENDED TO BE PERFORMED, IN THE STATE OF TEXAS. THE
SUBSTANTIVE LAWS OF SUCH STATE AND THE APPLICABLE FEDERAL LAWS OF THE UNITED
STATES OF AMERICA SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND
INTERPRETATION OF THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW; PROVIDED, HOWEVER, THAT THE RIGHTS
PROVIDED IN THE LOAN DOCUMENTS WITH REFERENCE TO PROPERTIES SITUATED IN OTHER
STATES MAY BE GOVERNED BY THE LAWS OF SUCH OTHER STATES.

 

32

 

 

8.7 CHOICE OF FORUM; CONSENT TO SERVICE OF PROCESS AND JURISDICTION; WAIVER OF
JURY TRIAL. ANY SUIT, ACTION OR PROCEEDING AGAINST ANY BORROWER ARISING OUT OF
OR RELATING TO ANY OF THE LOAN DOCUMENTS OR ANY JUDGMENT ENTERED BY ANY COURT IN
RESPECT THEREOF, MAY BE BROUGHT OR ENFORCED IN THE COURTS OF THE STATE OF TEXAS,
COUNTY OF MIDLAND, OR IN THE UNITED STATES COURTS LOCATED IN THE STATE OF TEXAS,
COUNTY OF MIDLAND, OR IN THE UNITED STATES COURTS LOCATED IN THE STATE OF TEXAS,
AS THE LENDER IN ITS SOLE DISCRETION MAY ELECT, AND EACH BORROWER HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH
SUIT, ACTION OR PROCEEDING. EACH BORROWER HEREBY IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN ANY OF SAID COURTS BY THE
MAILING THEREOF BY THE LENDER BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO SUCH BORROWER AT ITS RESPECTIVE ADDRESS SET FORTH HEREIN. EACH BORROWER
HEREBY IRREVOCABLY WAIVES ANY OBJECTIONS THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS BROUGHT IN ANY OF SAID COURTS AND HEREBY FURTHER
UNCONDITIONALLY, IRREVOCABLY AND VOLUNTARILY, WITH AND UPON ADVICE OF COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FOREGOES ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM AND ANY RIGHT GRANTED BY STATUTE, RULE OF COURT OR OTHERWISE TO HAVE SUCH
SUIT, ACTION OR PROCEEDING TRIED BY A JURY.

 

8.8 Enforceability. If one or more of the provisions contained in the Loan
Documents shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of the Loan Documents or any other instrument
referred to herein.

 

8.9 Binding Effect. The Loan Documents shall be binding upon and inure to the
benefit of the Borrowers and the Lender and their respective successors and
assigns; provided, however, that no Borrower shall assign any Rights, duties or
obligations under the Loan Documents without the prior written consent of the
Lender.

 

8.10 No Third Party Beneficiary.

 

(a) The parties do not intend the benefits of the Loan Documents to inure to any
third party, nor shall the Loan Documents be construed to make or render the
Lender liable to any third party, including, without limitation, any
materialman, supplier, contractor, subcontractor, purchaser, lessor or lessee
having a claim against any Borrower. Notwithstanding anything contained in the
Loan Documents, or any conduct or course of conduct by any or all of the parties
hereto, whether before or after signing this Loan Agreement or any other Loan
Document, no Loan Document shall be construed as creating any right, claim or
cause of action against the Lender in favor of any third party, including,
without limitation, any materialman, supplier, contractor, subcontractor,
purchaser, lessor or lessee having a claim against any Borrower.

 

(b) All conditions to the obligation of the Lender to make Advances hereunder
are imposed solely and exclusively for the benefit of the Lender, and no other
Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that the Lender will make
or refuse to make Advances in the absence of strict compliance therewith, and
any or all of such conditions may be freely waived in whole or in part by the
Lender at any time if the Lender, in its sole and absolute discretion, deems it
advisable to do so.

 

33

 

 

8.11 Delegation by Lender. The Lender may perform any of its duties or exercise
any of its Rights by or through its officers, directors, employees, attorneys,
agents or other representatives.

 

8.12 Setoff. The Borrowers hereby grant to the Lender (and to each participant
to whom the Lender has conveyed or may hereafter convey a participation in the
Note) the right of setoff to secure payment of the Obligations upon any and all
moneys, securities or other Property of the Borrowers and the proceeds
therefrom, now or hereafter held or received by or in transit to, the Lender or
any such participant or any agent of the Lender or such participant, from or for
the account of the Borrowers, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and also upon any and all deposits
(general or specific) and credits of the Borrowers and any and all claims of the
Borrowers against the Lender or any such participant at any time existing. Any
such setoff may be made without prior notice to the Borrowers or to any other
party, any such notice being waived by the Borrowers to the fullest extent
permitted by law. The Lender agrees promptly to notify the Borrowers after any
such setoff and application; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application.

 

8.13 Additional Documents. It is contemplated that there may be certain
supplementary and/or corrective mortgages, deeds of trust, security agreements
and similar items prepared by the Lender to be executed by the Borrowers
subsequent hereto, as well as certain other corrective and additional
documentation not executed concurrently with this Loan Agreement because of the
unavailability of information such as property and collateral descriptions at
the time of the execution hereof. The Borrowers hereby agree to cooperate with
the Lender and provide such information in connection therewith as the Lender
may reasonably request, and to execute and deliver such other and further
documentation as the Lender shall reasonably request so as to provide the Lender
with a Bank Lien on the Collateral and such other assets of the Borrowers as the
Lender may request.

 

8.14 Counterparts. This Loan Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.

 

8.15 Amendments. This Loan Agreement, any other Loan Document or any provision
hereof or thereof may not be amended, changed, modified, waived, discharged or
terminated orally, but only by an instrument in writing signed by the Borrowers
and the Lender.

 

8.16 Headings. All headings used herein are for convenience and reference
purposes only and shall not affect the substance of this Loan Agreement.

 

8.17 Exhibits and Schedules. The exhibits and schedules attached to this Loan
Agreement are incorporated herein and shall be considered a part of this Loan
Agreement for the purposes stated herein.

 

34

 

 

8.18 Conflicts. In the event that there exists any conflict or inconsistency
between the terms of this Loan Agreement and the terms of any other Loan
Document, the terms of this Loan Agreement shall govern and control, provided
that the fact that any representation, warranty or covenant contained in any
other Loan Document is not contained herein shall not be, or be deemed to be, a
conflict or inconsistency.

 

8.19 Entirety. This Loan Agreement and the other Loan Documents embody the
entire agreement among the parties and supersede and supplant all prior
agreements and understandings with respect to the matters contained herein.

 

8.20 Participations. The Lender may at any time, or from time to time, sell or
agree to sell to one or more other Persons a participation in all or any part of
the Obligations, in which event each such other participant shall be entitled to
the rights and benefits under this Loan Agreement and the other Loan Documents.
It is understood and agreed that the Lender may provide to participants and
prospective participants financial information and reports and data concerning
the Borrowers and their properties and operations as have been provided to the
Lender pursuant to this Loan Agreement.

 

8.21 USA Patriot Act Notice. The Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow the Lender
to identify the Borrowers in accordance with the Patriot Act.

 

8.22 Joint and Several Liability.

 

(a) Each Borrower agrees that it is jointly and severally liable to the Lender
for the payment of all Obligations arising under this Loan Agreement and the
other Loan Documents, and that such liability is independent of the obligations
of the other Borrower(s). Each obligation, promise, covenant, representation and
warranty in this Loan Agreement and the other Loan Documents shall be deemed to
have been made by, and be binding upon, each Borrower, unless this Loan
Agreement or such other Loan Document expressly provides otherwise. The Lender
may bring an action against any Borrower, whether an action is brought against
the other Borrower(s).

 

(b) Each Borrower agrees that any release which may be given by the Lender to
the other Borrower(s) or any guarantor will not release such Borrower from its
obligations under this Loan Agreement or the other Loan Documents.

 

(c) Each Borrower waives any right to assert against the Lender any defense,
setoff, counterclaim, or claims which such Borrower may have against the other
Borrower(s) or any other party liable to the Lender for the obligations of the
Borrower under this Agreement and the other Loan Documents.

 

(d) Each Borrower waives any defense by reason of any other Borrower’s or any
other Person’s defense, disability, or release from liability. The Lender can
exercise its rights against each Borrower even if any other Borrower or any
other Person no longer is liable because of a statute of limitations or for
other reasons.

 

35

 

 

(e) Each Borrower agrees that it is solely responsible for keeping itself
informed as to the financial condition of the other Borrower(s) and of all
circumstances which bear upon the risk of nonpayment. Each Borrower waives any
right it may have to require the Lender to disclose to such Borrower any
information which the Lender may now or hereafter acquire concerning the
financial condition of the other Borrower(s).

 

(f) Each Borrower waives all rights to notices of default or nonperformance by
any other Borrower under this Loan Agreement or any other Loan Document. Each
Borrower further waives all rights to notices of the existence or the creation
of new indebtedness by any other Borrower and all rights to any other notices to
any party liable on any of the credit extended under this Loan Agreement or
under any other Loan Document.

 

(g) The Borrowers represent and warrant to the Lender that each will derive
benefit, directly and indirectly, from the collective administration and
availability of credit under this Loan Agreement. The Borrowers agree that the
Lender will not be required to inquire as to the disposition by any Borrower of
funds disbursed in accordance with the terms of this Loan Agreement or any other
Loan Document.

 

(h) Until all obligations of the Borrowers to the Lender under this Loan
Agreement and the other Loan Documents have been paid in full and any
commitments of the Lender or facilities provided by the Lender under this Loan
Agreement and the other Loan Documents have been terminated, each Borrower (i)
waives any right of subrogation, reimbursement, indemnification and contribution
(contractual, statutory or otherwise), including, without limitation, any claim
or right of subrogation under the Bankruptcy Code (Title 11, United States Code)
or any successor statute, which such Borrower may now or hereafter have against
any other Borrower with respect to the indebtedness incurred under this
Agreement or any other Loan Document, (ii) waives any right to enforce any
remedy which the Lender now has or may hereafter have against any other
Borrower, and (iii) waives any benefit of, and any right to participate in, any
security now or hereafter held by the Lender.

 

(i) Each Borrower waives any right to require the Lender to proceed against any
other Borrower or any other Person, to proceed against or exhaust any security,
or to pursue any other remedy. Further, each Borrower consents to the taking of,
or failure to take, any action which might in any manner or to any extent vary
the risks of the Borrowers under this Loan Agreement or the other Loan Documents
or which, but for this provision, might operate as a discharge of a Borrower.

 

8.23 Notice of Final Agreement. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

36

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed effective as of the date first above written.

 

  BORROWERS:         MEXCO ENERGY CORPORATION         By: /s/ Nicholas C. Taylor
    Nicholas C. Taylor     Chairman of the Board and     Chief Executive Officer
        FORMAN ENERGY CORPORATION         By: /s/ Nicholas C. Taylor    
Nicholas C. Taylor     Chairman of the Board and     Chief Executive Officer    
    SOUTHWEST TEXAS DISPOSAL CORPORATION         By: /s/ Nicholas C. Taylor    
Nicholas C. Taylor     Chairman of the Board and     Chief Executive Officer    
    TBO OIL & GAS, LLC         By: /s/ Nicholas C. Taylor     Nicholas C. Taylor
    Chairman of the Board and     Chief Executive Officer         LENDER:      
  WEST TEXAS NATIONAL BANK         By: /s/ James Knipe     James Knipe     Vice
President

 

37

 

 

Exhibit I

 

Form of Note

 

REVOLVING LINE OF CREDIT PROMISSORY NOTE

 

$1,000,000.00   December ___, 2018

 

1. For value received, MEXCO ENERGY CORPORATION, a Colorado corporation
(“Mexco”), FORMAN ENERGY CORPORATION, a New York corporation (“Forman”),
SOUTHWEST TEXAS DISPOSAL CORPORATION, a Texas corporation (“Southwest”), and TBO
OIL & GAS, LLC, a Texas limited liability company (“TBO”, and together with
Mexco, Forman and Southwest, collectively, the “Makers” or individually a
“Maker”), jointly and severally, promise to pay to the order of WEST TEXAS
NATIONAL BANK, a national bank (the “Lender”), at its offices at 6 Desta Dr.,
Suite 2400, Midland, Texas 79705, in lawful money of the United States of
America, the principal sum of ONE MILLION AND NO/100 DOLLARS ($1,000,000.00), or
so much thereof as may be advanced and outstanding at any time or from time to
time pursuant to the Loan Agreement (as hereinafter defined), together with
interest on the principal amount from time to time outstanding hereunder, from
the date of the disbursement of such principal until maturity, at an annual rate
of interest which shall from day to day be equal to the lesser of (a) the Wall
Street Journal Prime Rate in effect on such date (calculated on the basis of
actual days elapsed, but computed as if each calendar year consisted of 360
days), plus one half of one percent (0.50%), or (b) the Highest Lawful Rate;
provided, however, all past due principal and interest on this Note will bear
interest from the maturity thereof until paid, at the Default Rate, as defined
in the Loan Agreement.

 

2. This Note is executed pursuant to the terms of that certain Loan Agreement,
dated of even date herewith (the “Loan Agreement”), by and among the Makers, as
borrowers, and Lender, as lender. This Note incorporates by reference the terms
of the Loan Agreement. In the event of a conflict between the terms of this Note
and the terms of the Loan Agreement, the terms of the Loan Agreement will be
deemed to be controlling. Capitalized terms not defined in this Note shall have
the meaning given to such terms in the Loan Agreement. This is a Revolving Line
of Credit Promissory Note. Accordingly, it is contemplated that there will be
Advances and payments on this Note from time to time, but no Advances or
payments (including total payment of the unpaid principal balance outstanding
prior to maturity) shall affect or impair the validity or enforceability of this
Note as to future Advances hereunder. Notwithstanding the face amount of this
Note, in no event shall the outstanding principal amount of all Advances made
hereunder at any time exceed the lesser of (i) the Commitment or (ii) the
Borrowing Base then in effect. Reference is made to the Loan Agreement for
further statements regarding the obligation of Lender to make Advances
hereunder.

 

3. Interest, computed on the unpaid principal balance of this Note, shall be due
and payable in monthly installments, with the first of such installments to be
paid on January ___, 2019, and subsequent installments to be paid on the
__________ day of each month thereafter. All of the outstanding principal and
accrued, unpaid interest hereunder shall be due and payable in full on December
___, 2021, being the date of final maturity hereunder. All payments of principal
and interest required under this Note shall be made in immediately available
funds, and shall be made at Lender’s principal banking offices in Midland,
Texas, provided, however, the Lender may, upon thirty (30) day’s written notice
to the Makers, designate a different place of payment. If a payment under this
Note is received by the Lender more than ten (10) days after it is due, the
Makers agree to pay a late charge to the Lender equal to five percent (5%) of
the delinquent amount.

 

38

 

 

4. If an Event of Default should occur under the terms of the Loan Agreement,
thereupon at the option of Lender, the principal balance and accrued interest of
this Note will become and be due and payable forthwith without presentment,
demand, notice of default, protest, notice of protest or dishonor, notice of
nonpayment, notice of acceleration or the intent to accelerate, or other notice
of any kind, all of which are hereby expressly waived by each Maker and each
other liable party. Lender may waive any default without waiving any prior or
subsequent default.

 

5. To the extent not prohibited by applicable Law, Makers will pay all costs and
expenses and reimburse Lender for any and all expenditures of every character
incurred or expended from time to time, regardless of whether a default or Event
of Default will have occurred, in connection with Lender exercising any of its
rights and remedies under this or any other instrument now or hereafter securing
the indebtedness evidenced hereby or at Law, including, without limitation, all
filing fees, taxes, brokerage fees and commissions, title review and abstract
fees, Uniform Commercial Code search fees, other fees and expenses incident to
title searches, reports and security interests, escrow fees, attorneys’ fees,
legal expenses, and court costs, provided, however, that no right or option
granted by Makers or Lender or otherwise arising pursuant to any provision of
this or any other instrument will be deemed to impose or admit a duty on Lender
to supervise, monitor or control any aspect of the character or condition of the
assets of Makers or any operations conducted in connection with it for the
benefit of any Maker or any other person or entity other than Lender.

 

6. If this Note is not paid at maturity whether by acceleration or otherwise and
is placed in the hands of an attorney for collection, or suit is filed hereon,
or proceedings are had in probate, bankruptcy, receivership, reorganization,
arrangement or other legal proceedings for collection hereof, Makers and each
other liable party agree to pay Lender its collection costs, including a
reasonable amount for attorneys’ fees, but in no event to exceed the maximum
amount permitted by Law. Each Maker and each other liable party are and will be
directly and primarily, jointly and severally, liable for the payment of all
sums called for hereunder, and each Maker and each other liable party hereby
expressly waive bringing of suit and diligence in taking any action to collect
any sums owing hereon and in the handling of any security, and each Maker and
each other liable party hereby consent to and agree to remain liable hereon
regardless of any renewals, extensions for any period or rearrangements hereof,
or partial prepayments hereon, or any release or substitution of security
hereof, in whole or in part, with or without notice, from time to time, before
or after maturity.

 

7. It is the intention of the parties hereto to comply strictly with the
applicable usury Laws as in effect from time to time; and in this connection,
there shall never be taken, reserved, contracted for, collected, charged or
received on this Note or any other Obligations interest in excess of that which
would accrue at the Highest Lawful Rate. For purposes of Chapter 303 of the
Texas Finance Code, as amended, the Makers agree that the Highest Lawful Rate
shall be the “weekly rate ceiling” as defined in such chapter, provided that the
Lender may also rely, to the extent permitted by applicable Laws, on alternative
maximum rates of interest under such other applicable Laws, if greater.

 

39

 

 

If under any circumstances the aggregate amount paid on the Obligations includes
amounts that are by Law deemed to be interest which exceed the Highest Lawful
Rate (the “Excess Interest”), the Makers and the Lender stipulate that such
payment and collection will have been and will be deemed to have been, to the
fullest extent permitted by applicable Laws, the result of mathematical error on
the part of the Makers and the Lender, and the Lender shall promptly credit the
amount of such Excess Interest on the principal amount of the outstanding
Obligations, or if the principal amount of the Obligations shall have been paid
in full, refund the Excess Interest to the Makers. In the event that the
maturity of this Note is accelerated by reason of an election of the Lender
resulting from any Event of Default, or in the event of any prepayment, then
such consideration that constitutes interest under Laws applicable to the Lender
may never exceed the Highest Lawful Rate, and Excess Interest, if any, provided
for in this Note, the Loan Agreement or otherwise shall be canceled
automatically by the Lender as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by the Lender on the principal
amount of the Obligations, or if the principal amount of the Obligations shall
have been paid in full, refunded by the Lender to the Makers.

 

All sums paid, or agreed to be paid, to the Lender for the use, forbearance, and
detention of the proceeds of the Loan shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full term of the Obligations until paid in full so that the actual rate of
interest is uniform, but does not exceed the Highest Lawful Rate, throughout the
full term hereof.

 

8. Makers reserve the option of prepaying the principal of this Note, in whole
or in part, at any time after the date hereof without penalty. At the option of
Lender, it may demand (at any time at or after prepayment) all accrued and
unpaid interest with respect to the principal amount prepaid through the date of
prepayment. All amounts of principal so prepaid and received by the owner and
holder of this Note will be applied to the last maturing installments of this
Note in their inverse order of maturity.

 

9. This Note is secured by the Security Documents described in the Loan
Agreement.

 

10. Lender reserves the right, exercisable in Lender’s sole discretion and
without notice to Makers or any other person, to sell participations, to assign
its interest or both, in all or any part of this Note or the debt evidenced by
this Note.

 

11. This Note shall be governed by and construed in accordance with the Laws of
the United States of America and the State of Texas, except to the extent the
location or nature of the collateral securing this Note requires the application
of the Laws of other jurisdictions to be applied as to matters of creation,
perfection and priority of liens and the rights of Lender upon default.

 



12. By execution of this Note, each Maker acknowledges the receipt of the
following notices from Lender:

 

“THE LOAN AGREEMENT, THIS NOTE, AND ALL OTHER LOAN DOCUMENTS EXECUTED HEREWITH
TOGETHER CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.”

 

“THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.”

 

[Signature Page Follows]

 

40

 

 

Effective as of the date first above written.

 

  MAKERS:         MEXCO ENERGY CORPORATION         By: /s/ Nicholas C. Taylor  
  Nicholas C. Taylor     Chairman of the Board and     Chief Executive Officer  
      FORMAN ENERGY CORPORATION         By: /s/ Nicholas C. Taylor     Nicholas
C. Taylor     Chairman of the Board and     Chief Executive Officer        
SOUTHWEST TEXAS DISPOSAL CORPORATION         By: /s/ Nicholas C. Taylor    
Nicholas C. Taylor     Chairman of the Board and     Chief Executive Officer    
    TBO OIL & GAS, LLC         By: /s/ Nicholas C. Taylor     Nicholas C. Taylor
    Chairman of the Board and     Chief Executive Officer

 

41

 

 

By its signature, Lender acknowledges the truth of the notice hereinabove
stated.

 

  LENDER:         WEST TEXAS NATIONAL BANK         By: /s/ James Knipe     James
Knipe     Vice President

 

42

 

 

Exhibit II

 

Form of Advance Request Certificate

 

ADVANCE REQUEST CERTIFICATE

 

Reference is made to that certain Loan Agreement, dated as of December 28, 2018
(the “Loan Agreement”), by and among MEXCO ENERGY CORPORATION, a Colorado
corporation, FORMAN ENERGY CORPORATION, a New York corporation, SOUTHWEST TEXAS
DISPOSAL CORPORATION, a Texas corporation, and TBO OIL & GAS, LLC, a Texas
limited liability company (collectively, the “Borrowers”), and WEST TEXAS
NATIONAL BANK, a national bank, as lender (the “Lender”). Capitalized terms not
otherwise defined herein are defined in the Loan Agreement. The undersigned, an
authorized officer of the Borrowers hereby requests an Advance under the Note in
the amount set forth below and certifies to the Lender as follows:

 

1. The Borrowers desire for the Lender to make an Advance to the Borrowers in
the principal amount of $______________________.     2. The Borrowers desire for
the Advance to be made on the following date: ________________________.     3.
The sum of (a) the amount requested above, plus (b) the aggregate amount
heretofore advanced by the Lender to the Borrowers under the Note, equals
$______________________.     4. The Borrowing Base, as determined pursuant to
Section 2.7 of the Loan Agreement, is presently $______________________.

 

Executed on _______________ by the undersigned, a duly appointed and acting
officer of each Borrower.

 

  MEXCO ENERGY CORPORATION         By: /s/ Nicholas C. Taylor     Nicholas C.
Taylor     Chairman of the Board and     Chief Executive Officer

 

  FORMAN ENERGY CORPORATION         By: /s/ Nicholas C. Taylor     Nicholas C.
Taylor     Chairman of the Board and     Chief Executive Officer        
SOUTHWEST TEXAS DISPOSAL CORPORATION         By: /s/ Nicholas C. Taylor    
Nicholas C. Taylor     Chairman of the Board and     Chief Executive Officer    
    TBO OIL & GAS, LLC         By: /s/ Nicholas C. Taylor     Nicholas C. Taylor
    Chairman of the Board and     Chief Executive Officer

 

43

 

 

Exhibit III

 

Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

Reference is made to that certain Loan Agreement, dated as of December 28, 2018
(the “Loan Agreement”), by and among MEXCO ENERGY CORPORATION, a Colorado
corporation, FORMAN ENERGY CORPORATION, a New York corporation, SOUTHWEST TEXAS
DISPOSAL CORPORATION, a Texas corporation, and TBO OIL & GAS, LLC, a Texas
limited liability company (collectively, the “Borrowers”), and WEST TEXAS
NATIONAL BANK, a national bank, as lender (the “Lender”).

 

1. Pursuant to the provisions of the Loan Agreement, the undersigned hereby
certifies, represents and warrants to the Lender that, to the best of his
knowledge, except as set forth below, (i) during the period covered by this
certificate, no Event of Default has occurred; (ii) there exists no condition or
event that, with the giving of notice or lapse of time or both, would constitute
an Event of Default; and (iii) during the period covered by this certificate,
the Borrowers have observed, performed and complied in all material respects
with all covenants, agreements, duties and obligations contained in the Loan
Documents.

 

Exceptions to the above certification: [State “none” or specify the nature and
period of existence thereof and the action that the Borrowers are taking or
propose to take with respect thereto.]

 

2. To the best knowledge of the undersigned, the attached financial statements
are true and correct and correctly set forth the financial position and results
of operations at the date(s) and for the period(s) stated.

 

3. The Borrowers are in compliance with the financial covenants contained in
Section 5.5 of the Loan Agreement as shown below:

 

a. Senior Debt to EBITDA Ratio: (i)/(ii) =

 

(i) Senior Debt at the end of the applicable fiscal quarter:

$[___,___,___]

 

(ii) EBITDA for the four-fiscal quarter period then ended:

$[___,___,___]

 

Actual:           _.__:1.00

Required: Less than or equal to 4.00:1.00

 

Reporting Period: Fiscal quarter ended _______________, 20__.

 

44

 

 



b. Minimum Interest Coverage Ratio: (i)/(ii) =

 

(i) EBITDA for the four-fiscal quarter period then ended:

$[___,___,___]

 

(ii) Interest Expense for the four-fiscal quarter period then ended:

$[___,___,___]

 

Actual:           _.__:1.00

Required: At least 2.00:1.00

 

Reporting Period: Fiscal quarter ended _______________, 20__.

 

4. Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Loan Agreement.

 

Dated: _________, 20___

 

      Name:  

 

45

 

 

